Exhibit 10.2

 

Consolidated Copy

 

CONTRIBUTION AGREEMENT

 

THIS CONTRIBUTION AGREEMENT (the “Agreement”) is made as of July 27, 2004 by and
among American Campus Communities, Inc., a Maryland corporation (the “Company”)
and American Campus Communities Operating Partnership LP, a Maryland limited
partnership (the “Operating Partnership” and, together with the Company: the
“Company Entities”) on the one part, and Reckson Strategic Venture Partners,
LLC, a Delaware limited liability company (“RSVP”), and RAP-ACP, LLC, a Delaware
limited liability company (“RAP-ACP”, and jointly and severally with the RSVP:
the “Sponsors”) on the other part.

 

WHEREAS, RSVP has formed and is the sole stockholder of the Company, and the
Company is the sole limited partner and, through American Campus Communities
Holdings LLC, its wholly-owned subsidiary, the sole general partner of the
Operating Partnership.

 

WHEREAS, the Company Entities were formed for the purpose of (i) continuing the
student housing business previously owned and conducted, directly or indirectly,
by the Sponsors, and (ii) consummating the IPO (as defined below).

 

WHEREAS, in connection with the initial public offering (the “IPO”) of the
Company’s common stock, par value $.01 per share (the “Common Stock”), on April
26, 2004, the Company filed with the Securities and Exchange Commission a
registration statement on Form S-11 identified as Registration No. 333-114813
(together with all amendments and supplements thereto, the “Registration
Statement’).

 

WHEREAS, the parties hereto desire to effect certain formation and structuring
transactions outlined in Exhibit A hereto (the “Formation Transactions”) and
otherwise conclude such agreements under terms and conditions as are set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company Entities and the
Sponsors agree as follows:

 

ARTICLE I.

 

FORMATION TRANSACTIONS AND REDEMPTION AMOUNT

 

1.1. Formation Transactions. Subject to the terms and conditions of this
Agreement, each of the Company Entities and each of the Sponsors hereby consents
to each of the Formation Transactions and agrees to take all actions reasonably
necessary or advisable to consummate, and to cause its direct and indirect
subsidiaries and affiliates, where applicable, to consummate, the Formation
Transactions. It is the intent of the parties that, as a result of the Formation
Transactions, the Company Entities will own, directly or indirectly, all of the
interests previously owned by the Sponsors in the entities identified in
Schedule I hereto (the “Student Housing Entities”), and through their ownership
of such Student Housing Entities, the Company Entities will succeed to all of
the student housing business previously conducted, directly or indirectly, by
the Sponsors (except to the extent set forth in the Registration Statement).



--------------------------------------------------------------------------------

1.2. Simultaneous Closing. The Formation Transactions shall close simultaneously
with the closing of the IPO (the “Closing”). The date on which the Formation
Transactions close shall be the “Closing Date.”

 

1.3. Redemption Amount. Upon the Closing, RAP-ACP shall receive the Redemption
Amount. As used herein, the term “Redemption Amount” shall mean the Gross
Offering Proceeds less (i) all underwriting discounts (excluding underwriting
discounts payable with respect to the Green Shoe (as defined below)); (ii) all
fees, costs, expenses and disbursements incurred by the Company Entities in
connection with the Formation Transactions and IPO, including, without
limitation, those items set forth on Exhibit B attached hereto, net of any such
expenses to the extent previously paid; (iii) amounts needed to fully repay the
outstanding balance and accrued interest of the term indebtedness set forth on
Exhibit C hereto, together with all associated fees and penalties, net of any
such fees and penalties to the extent previously paid; (iv) amounts needed to
fully repay the outstanding balance and accrued interest of the construction
indebtedness set forth on Exhibit C hereto, together with all associated fees
and penalties, net of any such fees and penalties to the extent previously paid;
(v) construction accounts payable with respect to the Construction Properties;
and (vi) the aggregate amount of the Completion Funds and Escrowed Funds (both
hereinafter defined) as of Closing (the “Construction Reserve”), and plus the
other items, if any, set forth on Exhibit D hereto. Items (i) through (iv) above
shall collectively be defined as the “Transaction Costs.” As used herein, the
term “Gross Offering Proceeds” shall mean the product of (x) the number of
shares of Common Stock sold pursuant to the Registration Statement, excluding
any shares of Common Stock sold pursuant to the underwriters’ exercise of their
over-allotment option as set forth in the Registration Statement (the “Green
Shoe”), multiplied by (y) the gross offering price per share.

 

1.4. Construction Properties.

 

  (a) Construction Reserve.

 

(i) For purposes of this Agreement, the term “Construction Properties” shall
mean each of (1) Village at Temple, the property owned by ACT-Village at Temple,
LLC (“ACT Temple”), (2) Village at Fresno State, the property owned by
ACT-Village at Fresno State, LLC (“ACT Fresno”) and (3) Village at CSU, the
property owned by ACT-Village at CSU, LLC (“ACT CSU”); the term “Completion
Funds” means the difference between (1) the aggregate amount of the original
development budgets for the Construction Properties approved by American-Campus
Titan LLC and American Campus-Titan II LLC that have not been paid to date and
(2) the Escrowed Funds; the term “Escrowed Funds” means $824,011 as of the
Closing, together with any amounts to be deposited by the Company with Escrow
Agent (hereinafter defined) as and when received from Apex Construction Company
with respect the Construction Properties owned by ACT Fresno and ACT CSU
(estimated as of today to be approximately $400,000), representing the aggregate
estimated amount of savings with respect to the Construction Properties; and the
term “Escrow Agent” shall mean LandAmerica Title Insurance Company.

 

2



--------------------------------------------------------------------------------

(ii) From and after the Closing, the Company, may in its discretion, use the
Completion Funds to (1) complete, equip and provide for operating and marketing
expenditures that are related to putting each of the Construction Properties
into service (but are not part of the annual operating budget) in accordance
with the existing plans and specifications with addendums as of the date hereof
(the “Approved Plans and Specs”) and in a manner consistent with the historical
business practices utilized to open properties owned by the Company
(“Completion”), (2) obtain certificates of occupancy and other required
governmental or municipal approvals or permits for the Construction Properties
(“Governmental Approvals”) and (3) pay costs, of alternate housing and related
expenses with respect to each Construction Property, and, in addition,
liquidated damages with respect to the Construction Property ground leased by
ACT Temple, in the event that the applicable Construction Property does not
achieve Completion and all Governmental Approvals have not been obtained with
respect to such Construction Property by the date required pursuant to the terms
of the student leases with respect to each Construction Property, and, with
respect to the Construction Property ground leased by ACT Temple, the ground
lease, as amended, for such Construction Property (net of any amounts received
by the Company Entities and/or ACT Temple from any third parties liable or
potentially liable for causing such delays) (“Construction Delay Costs”). If and
to the extent that the Completion Funds are insufficient to achieve Completion
of the Construction Properties, the Company may, subject to the terms and
conditions of Section 1.4(a)(iii) below, use the Escrowed Funds to (1) achieve
Completion of the Construction Properties and (2) obtain Governmental Approvals
and (3) pay for Construction Delay Costs. Notwithstanding the above, no more
than $56,500 of the Escrowed Funds may be utilized by the Company to complete
construction of the Construction Properties owned by ACT Fresno and ACT CSU, in
the aggregate; provided, however, that such amount shall be increased on a
dollar-for-dollar basis to the extent that any amounts received by the Company
from Apex Construction Company and subsequently deposited by the Company with
Escrow Agent as contemplated by Section 1.4(a)(i) are included within the
Escrowed Funds. In addition, the parties agree that in no event may either the
Completion Funds or the Escrowed Funds be utilized (a) to fund expenditures
accounted for in the Company’s operating budgets or (b) for expenditures which
are inconsistent with the Company’s historical business practices used to open
properties owned by the Company.

 

(iii) Escrow Agent shall hold the Escrowed Funds in escrow. From time to time,
the Company may submit a written claim to Escrow Agent (with a simultaneous copy
being sent to Sponsors) requesting disbursement of all or any portion of the
Escrowed Funds. Within ten (10) days following receipt of such notice, Sponsors
shall submit to Escrow Agent (y) an approval of the Company’s requested
disbursement or (z) a written objection to all or any portion of the Company’s
request (in either event with a simultaneous copy being sent to the Company).
Amounts approved by Sponsors within such ten (10) day period promptly shall be
disbursed by Escrow Agent to the Company. If an objection shall have been
delivered by Sponsors as aforesaid or Sponsors shall have not responded to the
Company’s request within such 10-day period, either party may refer such matter
to the American Arbitration Association (or such other third-party mediator
agreed upon by the parties hereto, the “Arbitrator”) for a determination that
will be final and binding upon both parties (the “Final Determination”). The
Arbitrator shall render its Final Determination in writing to the Company and
Sponsors within fifteen (15) business days thereafter. Any fees and
disbursements of the Arbitrator shall be shared equally by the parties. In
addition, the parties hereto agree that any other disputes arising under this
Section 1.4(a) shall be subject to arbitration by Arbitrator.

 

3



--------------------------------------------------------------------------------

(iv) Within sixty (60) days following occurrence of Completion, procurement of
all lien releases (with respect to which the Company agrees to use commercially
reasonable efforts to obtain) and receipt of certificates of occupancy with
respect to all Construction Property (“Final Completion Event”), the Company
shall pay the amount of any excess Completion Funds, and Escrow Agent shall
disburse any excess Escrowed Funds, not previously applied by or paid or
disbursed to the Company in accordance with the terms of this Section 1.4, to
RAP-RSVP Titan 5 LLC (“NEWCO”). Upon the occurrence of the Final Completion
Event, the Company shall have no further right to any remaining portion of the
Completion Funds nor any remaining portion of the Escrowed Funds and the Company
shall thereupon without any further action on its part be deemed to have
released, and hereby does release, the Sponsors from any further claims of the
Company in respect of any further amounts regarding the Construction Properties
or any costs or liabilities incurred by the Company relating to the Construction
Properties.

 

(b) Fresno. The Company and Sponsors shall cooperate, and use commercially
reasonable efforts to collect, as promptly as possible following the date
hereof, the balance of the insurance proceeds claimed by ACT Fresno in
connection with the fire that occurred at its Construction Properties in 2003
(the “Fresno Fire”). Subject to the provisions of the next immediate sentence,
the amount of any such insurance proceeds collected by the Company Entities or
ACT Fresno (the “Collected Insurance Proceeds”) may be used by the Company to
achieve Completion, obtain any Governmental Permits and pay for Construction
Delay Costs with respect to the Construction Property owned by ACT Temple (but
not with respect to any of the other Construction Properties) (the “Temple
Completion Costs”) but only to the extent the Temple Completion Costs previously
have not been satisfied utilizing the Completion Funds pursuant to Section
1.4(a). Upon receipt by the Company Entities or ACT Fresno of any such insurance
proceeds, (i) if the Temple Completion Costs shall have been satisfied, then any
Collected Insurance Proceeds received by the Company Entities or ACT Fresno
shall be held by them in trust for NEWCO and shall be promptly remitted to
NEWCO; (ii) if the Temple Completion Costs shall have not been satisfied and
there does not remain any Completion Funds not previously delivered to the
Company Entities, then any Collected Insurance Proceeds received by the Company
Entities or ACT Fresno shall be deemed Completion Funds and may be used at the
Company’s discretion to satisfy the Temple Completion Costs; and (iii) if the
Temple Completion Costs shall have not been satisfied and there remains
Completion Funds not previously delivered to the Company Entities, then any
Collected Insurance Proceeds received by the Company Entities or ACT Fresno
shall be delivered to Escrow Agent to be held as and part of the Escrowed Funds;
provided, however, that disbursements to the Company from the Escrowed Funds of
any Collected Insurance Proceeds may be used only to satisfy Temple Construction
Costs. Upon the written request of Sponsors, and at no cost to the Company
Entities and/or ACT Fresno, the Company Entities and ACT Fresno shall, subject
to the continuing directions of the Sponsors, commence litigation or such other
legal proceedings as the Sponsors reasonably shall request and against such
persons and entities as the Sponsors shall direct (the “Insurance Litigation”)
to seek to recover insurance proceeds claimed by ACT Fresno in connection with
the Fresno Fire. The Company Entities and ACT Fresno shall cooperate with the
Sponsors in prosecuting any Insurance Litigation; provided,

 

4



--------------------------------------------------------------------------------

however, that neither the Company Entities nor ACT Fresno shall be obligated to
incur any costs or expenses in connection with such cooperation regarding any
Insurance Litigation. Further, the Company Entities and ACT Fresno may not agree
to settle or otherwise compromise any claims against the insurer for all or any
portion of such insurance proceeds without the prior written consent thereto by
Sponsors. At the request of Sponsors at any time following the satisfaction of
the Temple Completion Costs, the Company Entities and ACT Fresno shall either
(i) assign their claim for all remaining insurance proceeds to NEWCO, or (ii)
seek to enforce such claim against the insurer upon receipt by the Company
Entities or ACT Fresno of appropriate indemnifications from Sponsors for all
associated costs of such enforcement actions, with any insurance proceeds
collected through such action to be remitted to NEWCO.

 

(c) Survival. The provisions of this Section 1.4 shall survive the Closing but
shall cease to be binding upon the early termination of this Agreement pursuant
to the terms hereof.

 

1.5. Annual Meeting. On or before the Closing, as reasonably necessary to
consummate the IPO, the Company shall convene its annual meeting of shareholders
for the purpose of (i) approving the amendment of the Company’s Articles of
Incorporation in the form annexed hereto as Exhibit F-1, (ii) approving the
Company’s 2004 Incentive Award Plan, in the form annexed hereto as Exhibit F-2,
and (iii) electing as the sole members of the Board of Directors of the Company
the persons identified as such in the Registration Statement, and RSVP shall
vote its shares of the Company’s capital stock at such meeting in support of
such resolutions.

 

1.6. Further Acts. The Company Entities and the Sponsors shall perform, execute,
and deliver, or cause to be performed, executed, and delivered by their direct
or indirect subsidiaries, at the Closing or after the Closing, any and all
further acts, instruments, and agreements and provide such further assurances as
the other parties may reasonably require to consummate the transactions and
otherwise satisfy the covenants and conditions contemplated hereunder.

 

ARTICLE II.

 

CONDITIONS TO CLOSING

 

2.1. Company Conditions to Closing. The obligations of each Company Entity
hereunder are subject to the satisfaction of the conditions set forth below on
or before the Closing.

 

(a) Representations and Warranties True and Correct. The representations and
warranties herein of each of the Sponsors shall be true and correct in all
material respects as of the Closing Date;

 

(b) Covenants. The obligations of the Sponsors hereunder, including without
limitation, with respect to the Formation Transactions, shall have been
performed or complied with in all material respects;

 

5



--------------------------------------------------------------------------------

(c) Closing of IPO. The IPO shall have been consummated simultaneously with or
immediately prior to the closing of the Formation Transactions and shall have
occurred by no later than September 30, 2004.

 

2.2. Sponsors’ Conditions to Closing. The obligations of each of the Sponsors
hereunder are subject to the satisfaction of the conditions set forth below on
or before the Closing:

 

(a) Representations and Warranties True and Correct. The representations and
warranties herein of each of the Company Entities shall be true and correct in
all material respects as of the Closing Date;

 

(b) Covenants. The obligations of the Company Entities hereunder, including
without limitation, with respect to the Formation Transactions, shall have been
performed or complied with in all material respects; and

 

(c) Closing of IPO. The IPO shall have been consummated simultaneously with or
immediately prior to the closing of the Formation Transactions and shall have
occurred by no later than September 30, 2004.

 

2.3. “Abandonment of IPO. If, at any time prior to execution of the underwriting
agreement (the “Underwriting Agreement”) which is to be entered into between the
Company and the Underwriters (as defined in the Underwriting Agreement) in
connection with the IPO (as to which the Company may enter into only upon
receiving the express consent of the Sponsors thereto), the Sponsors or the
Company shall determine in its sole and absolute discretion to abandon the IPO,
this Agreement shall be immediately terminated and thereupon each party shall be
released from its obligations hereunder and shall have no further liability
hereunder.

 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES AMONG THE PARTIES

 

3.1. Definitions. As used in this Article III, the following terms shall have
the following meanings:

 

(i) “Actions” means all actions, litigations, complaints, charges, accusations,
investigations, petitions, suits, arbitrations, mediations or other proceedings,
whether civil or criminal, at law or in equity, or before any arbitrator or
Governmental Entity.

 

(ii) “Code” means the Internal Revenue Code of 1986, as amended

 

(iii) “Environmental Law” means all applicable statutes, regulations, rules,
ordinances, codes, licenses, permits, orders, demands, approvals, authorizations
and similar items of any Governmental Entity and all applicable judicial,
administrative and regulatory decrees, judgments and orders relating to the
protection of human health or the environment as in effect on the date of
hereof, including but not limited to those pertaining to reporting, licensing,
permitting, investigation, removal and remediation of Hazardous Materials,
including without limitation: (x) the Comprehensive Environmental Response,
Compensation

 

6



--------------------------------------------------------------------------------

and Liability Act (42 U.S.C. Section 9601 et seq.), the Resource Conservation
and Recovery Act (42 U.S.C. Section 6901 et seq.), the Clean Air Act (42 U.S.C.
Section 7401 et seq.), the Federal Water Pollution Control Act (33 U.S.C.
Section 1251), the Safe Drinking Water Act (42 U.S.C. 300f et seq.), the Toxic
Substances Control Act (15 U.S.C. 2601 et seq.), the Endangered Species Act (16
U.S.C. 1531 et seq.), the Emergency Planning and Community Right-to-Know Act of
1986 (42 U.S.C. 11001 et seq.), and (y) applicable state and local statutory and
regulatory laws, statutes and regulations pertaining to Hazardous Materials.

 

(iv) “Environmental Permits” means any and all licenses, certificates, permits,
directives, requirements, registrations, government approvals, agreements,
authorizations, and consents that are required under or are issued pursuant to
any Environmental Laws.

 

(v) “Governmental Entity” means any governmental agency or quasi-governmental
agency, bureau, board, commission, court, department, official, political
subdivision, tribunal or other instrumentality of any government, whether
federal, state or local, domestic or foreign.

 

(vi) “Hazardous Material” means any substance which is controlled, regulated or
prohibited under any Environmental Law as in effect or regulated by any
Governmental Entity as of the date hereof.

 

(vii) “Liens” means any mortgages, pledges, liens, options, charges, security
interests, mortgage deed, restrictions, prior assignments, encumbrances,
covenants, encroachments, assessments, purchase rights, rights of others,
licenses, easements, voting agreements, liabilities or claims of any kind or
nature whatsoever, direct or indirect, including, without limitation, interests
in or claims to revenues generated by such property.

 

(viii) “Material Adverse Effect” means a material adverse effect, individually
or in the aggregate, on the business, financial condition, results of operations
or properties of the Company Entities and Student Housing Entities, taken as a
whole, whether or not arising from transactions in the ordinary course of
business.

 

(ix) “Permitted Liens” means:

 

(1) Liens securing taxes, the payment of which is not delinquent or the payment
of which is actively being contested in good faith by appropriate proceedings
diligently pursuant and which, if material in amount, are disclosed in the
Registration Statement (including, without limitation, any matters for which a
reserve has been established as reflected in the pro forma financial statements
contained in the Registration Statement);

 

(2) Zoning laws and ordinances applicable to the RAP Properties and RSVP
Properties which are not violated by the existing structures or present uses
thereof;

 

(3) Liens imposed by laws such as carriers’, warehousemen’s and mechanics’
liens, and other similar liens arising in the ordinary course of business which

 

7



--------------------------------------------------------------------------------

secure payment of obligations arising in the ordinary course of business not
more than 60 days past due or which are being contested in good faith by
appropriate proceedings diligently pursued and which, if material in amount, are
disclosed in the Registration Statement (including, without limitation, any
matters for which a reserve has been established as reflected in the pro forma
financial statements contained in the Registration Statement);

 

(4) non-exclusive easements for public utilities that do not have a Material
Adverse Effect upon, or interfere with the use of, the RAP Properties and RSVP
Properties;

 

(5) leases to student occupants of the RAP Properties and RSVP Properties; and

 

(6) any exceptions contained in the existing owner’s or leasehold title
insurance policies with respect to each RAP Property and RSVP Property.

 

(x) “Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or governmental entity.

 

(xi) “RAP Properties” means the real property owned (whether directly or
indirectly) by the RAP Student Housing Entities.

 

(xii) “Release” shall have the same meaning as the definition of “release” in
the Comprehensive Environmental Response, Compensation and Liability Act
(“CERCLA”) at 42 U.S.C. Section 9601(22).

 

(xiii) “RSVP Properties” means the real property owned and ground leased
(whether directly or indirectly) by the RSVP Student Housing Entities.

 

3.2. Representations by RAP-ACP. RAP-ACP represents and warrants to each of the
Company Entities, other than with respect to such matters set forth in the
Registration Statement or that are known by the Company, that each and every one
of the following statements is true, correct, and complete in all material
respects as of the date of this Agreement and will be true, correct, and
complete in all material respects as of the Closing Date; provided, however,
that none of the representations and warranties hereunder with respect to the
RAP Student Housing Entities shall apply with respect to Titan II (hereinafter
defined), as to which no representations and warranties are being made by
RAP-ACP hereunder:

 

(a) Organization and Power. RAP-ACP is duly organized, validly existing and in
good standing under the laws of the state of its formation and has full right,
power, and authority to enter into this Agreement, and to assume and perform all
of its obligations under this Agreement. The execution, delivery and performance
of this Agreement has been duly authorized by RAP-ACP, and this Agreement
constitutes the legal, valid and binding obligation of RAP-ACP, enforceable
against it in accordance with this Agreement’s terms, subject to bankruptcy,
reorganization, insolvency and other similar laws affecting the enforcement of
creditors’ rights generally and to general principles of equity.

 

8



--------------------------------------------------------------------------------

(b) Capitalization. The interests owned by RAP-ACP directly and indirectly in
the Student Housing Entities listed on Schedule III (the “RAP Student Housing
Entities”) (the “RAP Interests”) constitute all of the issued and outstanding
interests of the RAP Student Housing Entities owning (directly or indirectly)
the RAP Properties and other assets to be conveyed by RAP-ACP to the Company
Entities in accordance with the Formation Transactions listed in Exhibit A.
Except as set forth in the Registration Statement, RAP-ACP is the sole owner of
the RAP Interests, beneficially and of record free and clear of any Liens of any
nature, except Permitted Liens and such other Liens that would not have, or
reasonably be expected to have, a Material Adverse Effect, and has full power
and authority to convey the RAP Interests, free and clear of any Liens, except
Permitted Liens and such other Liens that would not have, or reasonably be
expected to have, a Material Adverse Effect, and, upon delivery of the
Redemption Amount as herein provided, the Company (or its direct or indirect
subsidiary) will acquire good and valid title thereto, free and clear of any
Liens except Permitted Liens, Liens created in favor of the Company Entities by
the transactions contemplated hereby and such Liens that would not have, or
reasonably be expected to have, a Material Adverse Effect. Other than as
described in the Registration Statement, there are no rights to purchase,
options or similar rights relating to any of the RAP Properties or the RAP
Interests. Except as contemplated in the Formation Transactions or as otherwise
disclosed in the Registration Statement, RAP-ACP has no commitment or legal
obligation, absolute or contingent, to any other Person other than the Company
Entities to sell, assign, transfer or effect a sale of any right, title or
interest in or to any RAP Interests, RAP Properties or other assets to be
conveyed to the Company Entities by RAP-ACP in accordance with the Formation
Transactions.

 

(c) No Litigation. To RAP-ACP’s knowledge, except for Actions covered by
existing policies of insurance, there are no Actions pending or threatened,
affecting all or any portion of the RAP Interests or the RAP Student Housing
Entities’ or RAP-ACP’s ability to consummate the transactions contemplated
hereby or would have a Material Adverse Effect. RAP-ACP has no knowledge of any
outstanding order, writ, injunction or decree of any court, Governmental Entity
or arbitration against or affecting all or any portion of the RAP Interests or
any RAP Student Housing Entity which in any such case would impair RAP-ACP’s
ability to enter into and perform all of its obligations under the Agreement or
would have a Material Adverse Effect.

 

(d) No Consents. Except as shall have been cured, consented to or waived in
writing by the Company prior to the Closing, none of the execution, delivery or
performance of this Agreement, any agreement contemplated hereby and the
transactions contemplated hereby and thereby does or will, with or without the
giving of notice, lapse of time, or both, (i) violate, conflict with, result in
a breach of, or constitute a default under or give to others any right of
termination, acceleration, cancellation or other right adverse to the Company
Entities of (A) the organizational documents, including the charters and bylaws,
if any, of RAP-ACP or the RAP Student Housing Entities, (B) any agreement,
document or instrument to which RAP-ACP is a party or by which RAP-ACP or any of
the RAP Student Housing Entities are bound or (C) to RAP-ACP’s knowledge, any
term or provision of any judgment, order, writ, injunction, or decree, or
require any approval, consent or waiver of, or make any filing with, any person
or governmental or regulatory authority or foreign, federal, state, local or
other law binding on RAP-ACP or the RAP Student Housing Entities or by which
RAP-ACP, the RAP Student Housing Entities or any of their assets or properties
are bound or subject; provided in the case of

 

9



--------------------------------------------------------------------------------

(B) and (C) above, unless any such violation, conflict, breach or default would
not have a Material Adverse Effect or (ii) result in the creation of any Lien
upon any of the RAP Interests or any RAP Student Housing Entity or any interests
therein except such Liens that would not have, or reasonably be expected to
have, a Material Adverse Effect.

 

(e) No Related Party Transactions. Other than as set forth in the Registration
Statement, there are no material contracts, agreements or other transactions
between any Company Entity or Student Housing Entity or any of their respective
affiliates, on the one part, and RAP-ACP or any person holding a direct interest
in RAP-ACP or any of their respective affiliates, on the other part.

 

(f) No Broker or Finder. Except as disclosed in the Registration Statement,
there are no contracts, agreements or understanding between RAP-ACP, or any
person holding a direct or indirect controlling interest in RAP-ACP, or any of
their respective affiliates and any other person that would give rise to a valid
claim against any Company Entity or any underwriter under the IPO for a
brokerage commission, finder’s fee or other like payment in connection with the
IPO or other transactions contemplated by this Agreement.

 

(g) Withholding; Non-Foreign Status. RAP-ACP is not subject to any federal or
state withholding provisions in connection with the transactions contemplated
hereby, including withholding of sales proceeds to foreign persons. RAP-ACP is a
United States person (as defined in Section 7701(a)(30) of the Code). RAP-ACP is
a United States person (as defined in Section 7701(a)(30) of the Code), and is,
therefore, not subject to the provisions of the Code relating to the withholding
of sales proceeds to foreign persons, and is not subject to any state
withholding requirements.

 

(h) Taxes. To RAP-ACP’s knowledge, for federal income tax purposes, each RAP
Student Housing Entity is, and at all times during its existence has been, a
partnership or limited liability company taxable as a partnership (rather than
an association or a publicly traded partnership taxable as a corporation). To
the knowledge of RAP-ACP, each RAP Student Housing Entity has timely and
properly filed all tax returns required to be filed by it and has timely paid
all taxes required to be paid by it, except with respect to those taxes being
contested in good faith. To RAP-ACP’s knowledge, except as may be set forth in
the Registration Statement, none of the tax returns filed by any RAP Student
Housing Entity is the subject of a pending or ongoing audit, and no federal,
state, local or foreign taxing authority has asserted any tax deficiency or
other assessment against a RAP Property or a RAP Student Housing Entity. To
RAP-ACP’s knowledge, neither RAP-ACP nor the RAP Student Housing Entities have
received any notification of any material new or increased general or special
tax assessments for any of the RAP Properties or the RAP Interests.

 

(i) Real Property.

 

(i) To RAP-ACP’s knowledge, except as set forth in the Registration Statement,
neither RAP-ACP nor any of RAP Student Housing Entities has given or received
any notice of any uncured default with respect to any material agreement
affecting the RAP Properties which would have a Material Adverse Effect, and, no
event has occurred or is threatened, which through the passage of time or the
giving of notice, or both, would constitute a

 

10



--------------------------------------------------------------------------------

material default thereunder or would cause the acceleration of any material
obligation of any party thereto or the creation of a Lien upon any RAP Property,
except for Permitted Liens or such Liens that would not have, or reasonably be
expected to have, a Material Adverse Effect.

 

(ii) To RAP-ACP’s knowledge each RAP Student Housing Entity identified on
Schedule III as owning an underlying Property has insurable fee simple or ground
lease title to such Property.

 

(iii) To RAP-ACP’s knowledge, there is no existing, proposed or threatened
condemnation, eminent domain or similar proceeding, or private purchase in lieu
of such a proceeding, which would affect all or any portion of the RAP
Properties in any material respect.

 

(iv) There are no ground leases as to which an RAP Student Housing Entity holds
an interest as lessee or tenant.

 

(j) Environmental Compliance. To RAP-ACP’s knowledge, except as may be disclosed
in the Registration Statement or the environmental reports which have been made
available by the Sponsors to the Company Entities (the “Environmental Reports”)
or would not have a Material Adverse Effect, the RAP Properties are currently in
material compliance with all Environmental Laws and Environmental Permits. To
RAP-ACP’s knowledge, RAP-ACP has not received any written notice from the United
States Environmental Protection Agency or any other Governmental Entity that
regulates Hazardous Materials or public health risks or other environmental
matters or any other private party or Person claiming any violation of, or
requiring compliance with, any Environmental Laws or Environmental Permits or
demanding payment or contribution for any Release or other environmental damage
in, on, under, or upon any of the RAP Properties. To RAP-ACP’s knowledge, except
as may be disclosed in the Registration Statement or the Environmental Reports,
no investigation or litigation with respect to Hazardous Materials located in,
on, under or upon any of the RAP Properties is pending or has been overtly
threatened in the last twelve months by any Governmental Entity or any third
party.

 

(k) Intellectual Property. To RAP-ACP’s knowledge, except as would not have a
Material Adverse Effect there are no Actions involving RAP-ACP, any RAP Student
Housing Entities, or the RAP Properties pending or threatened, that concern any
copyrights, copyright application, trademarks, trademark registrations, trade
names, service marks, service mark registrations, trade names and trade name
registrations or any trade secrets (the “Proprietary Rights”) being transferred
to the Company Entities hereunder by RAP-ACP. Except as would not have a
Material Adverse Effect, to RAP-ACP’s knowledge, RAP-ACP has the right and
authority to use the Proprietary Rights being transferred to the Company
Entities hereunder by RAP-ACP necessary in connection with the operation of the
RAP Properties in the manner in which it is currently used, and to convey such
right and authority to the Company Entities at the Closing.

 

(l) Existing Loans. The Registration Statement lists all secured loans presently
encumbering the RAP Properties or any direct or indirect interest in any RAP
Student Housing Entity, and any unsecured loans made to RAP-ACP or any RAP
Student Housing Entity to be assumed by the Company Entities or any subsidiary
of the Company Entities at Closing, as

 

11



--------------------------------------------------------------------------------

of the date hereof (the “RAP Existing Loans”). To RAP-ACP’s knowledge, the RAP
Existing Loans and the documents entered into in connection therewith
(collectively, the “RAP Loan Documents”) are in full force and effect as of the
date hereof. To RAP-ACP’s knowledge, no event of default or event that with the
passage of time or giving of notice or both would constitute an event of default
has occurred as of the date hereof under any of the RAP Loan Documents which
would have a Material Adverse Effect. True and correct copies of the existing
RAP Loan Documents have been made available to the Company Entities.

 

(m) No Untrue Statement. To the knowledge of RAP-ACP, other than such matters
that are known by the Company, the Registration Statement does not, and on the
Closing Date will not, contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, not misleading.

 

(n) For purposes of this Section 3.2, “knowledge” of RAP-ACP shall be limited to
the actual knowledge of Messrs. Scott Rechler, Seth Lipsay, Steven Shepsman and
Frank Adipietro.

 

3.3. Representations by RSVP. RSVP represents and warrants to each of the
Company Entities, other than with respect to such matters set forth in the
Registration Statement or that are known by the Company, that each and every one
of the following statements is true, correct, and complete as in all material
respects of the date of this Agreement and will be true, correct, and complete
in all material respects as of the Closing Date; provided, however, that none of
the representations and warranties hereunder with respect to the RSVP Student
Housing Entities shall apply with respect to Titan II (hereinafter defined), as
to which no representations and warranties are being made by RSVP hereunder:

 

(a) Organization and Power. RSVP is duly organized, validly existing and in good
standing under the laws of the state of its formation and has full right, power,
and authority to enter into this Agreement, and to assume and perform all of its
obligations under this Agreement. The execution, delivery and performance of
this Agreement has been duly authorized by RSVP, and this Agreement constitutes
the legal, valid and binding obligation of RSVP, enforceable against it in
accordance with this Agreement’s terms, subject to bankruptcy, reorganization,
insolvency and other similar laws affecting the enforcement of creditors’ rights
generally and to general principles of equity.

 

(b) Capitalization. The interests owned by RSVP Student Housing LLC, an
indirectly owned and controlled subsidiary of RSVP (“RSVP-LLC”), directly and
indirectly in the Student Housing Entities listed on Schedule IV (the “RSVP
Student Housing Entities”) (the “RSVP Interests”) constitute all of the issued
and outstanding interests of the entities owning (directly or indirectly) the
RSVP Properties and other assets to be conveyed by RSVP to the Company Entities
in accordance with the Formation Transactions listed in Exhibit A, other than a
0.1% limited partnership interest in RFG Capital Management Partners, L.P.
Except as set forth in the Registration Statement, RSVP-LLC is the sole owner of
the RSVP Interests, beneficially and of record free and clear of any Liens of
any nature, except Permitted Liens and such other Liens that would not have, or
reasonably be expected to have, a Material Adverse Effect, and has full power
and authority to convey the RSVP Interests, free and clear of any Liens, except
Permitted Liens and such other Liens that would not have, or reasonably be

 

12



--------------------------------------------------------------------------------

expected to have, a Material Adverse Effect, and, upon delivery of the
Redemption Amount as herein provided, the Company (or its direct or indirect
subsidiary) will acquire good and valid title thereto, free and clear of any
Liens except Permitted Liens, Liens created in favor of the Company Entities by
the transactions contemplated hereby and such Liens that would not have, or
reasonably be expected to have, a Material Adverse Effect. Other than as
described in the Registration Statement, there are no rights to purchase,
options or similar rights relating to any of the RSVP Properties or the RSVP
Interests. Except as contemplated in the Formation Transactions or as otherwise
disclosed in the Registration Statement, neither RSVP nor RSVP-LLC has a
commitment or legal obligation, absolute or contingent, to any other Person
other than the Company Entities to sell, assign, transfer or effect a sale of
any right, title or interest in or to any RSVP Interests, RSVP Properties or
other assets to be conveyed to the Company Entities by RSVP and RSVP-LLC in
accordance with the Formation Transactions. Notwithstanding the above, with
respect to the RSVP Student Housing Entities identified with an asterisk (“*”)
on Schedule IV attached hereto, the representations made in this Section 3.3(b)
shall be limited to the knowledge of RSVP.

 

(c) No Litigation. To RSVP’s knowledge, except for Actions covered by existing
policies of insurance, there are no Actions pending or threatened, affecting all
or any portion of the RSVP Interests or the RSVP Student Housing Entities’ or
RSVP’s or RSVP-LLC’s ability to consummate the transactions contemplated hereby
or would have a Material Adverse Effect. RSVP has no knowledge of any
outstanding order, writ, injunction or decree of any court, Governmental Entity
or arbitration against or affecting all or any portion of the RSVP Interests or
any RSVP Student Housing Entity which in any such case would impair RSVP’s
ability to enter into and perform all of its obligations under the Agreement or
would have a Material Adverse Effect.

 

(d) No Consents. Except as shall have been cured, consented to or waived in
writing by the Company prior to the Closing, none of the execution, delivery or
performance of this Agreement, any agreement contemplated hereby and the
transactions contemplated hereby and thereby does or will, with or without the
giving of notice, lapse of time, or both, (i) violate, conflict with, result in
a breach of, or constitute a default under or give to others any right of
termination, acceleration, cancellation or other right adverse to the Company
Entities of (A) the organizational documents, including the charters and bylaws,
if any, of RSVP, RSVP-LLC or the RSVP Student Housing Entities, (B) any
agreement, document or instrument to which RSVP is a party or by which RSVP,
RSVP-LLC or any of the RSVP Student Housing Entities are bound or (C) to RSVP’s
knowledge, any term or provision of any judgment, order, writ, injunction, or
decree, or require any approval, consent or waiver of, or make any filing with,
any person or governmental or regulatory authority or foreign, federal, state,
local or other law binding on RSVP, RSVP-LLC or the RSVP Student Housing
Entities or by which RSVP, RSVP-LLC or the RSVP Student Housing Entities or any
of their assets or properties are bound or subject; provided in the case of (B)
and (C) above, unless any such violation, conflict, breach or default would not
have a Material Adverse Effect or (ii) result in the creation of any Lien upon
any of the RSVP Interests or any RSVP Student Housing Entity or any interests
therein except such Liens that would not have, or reasonably be expected to
have, a Material Adverse Effect.

 

(e) No Related Party Transactions. Other than as set forth in the Registration
Statement, there are no material contracts, agreements or other transactions
between any

 

13



--------------------------------------------------------------------------------

Company Entity or Student Housing Entity or any of their respective affiliates,
on the one part, and RSVP or any person holding a direct interest in RSVP or any
of their respective affiliates, on the other part.

 

(f) No Broker or Finder. Except as disclosed in the Registration Statement,
there are no contracts, agreements or understanding between any RSVP, or any
person holding a direct or indirect interest in RSVP, or any of their respective
affiliates and any other person that would give rise to a valid claim against
any Company Entity or any underwriter under the IPO for a brokerage commission,
finder’s fee or other like payment in connection with the IPO or other
transactions contemplated by this Agreement.

 

(g) Withholding; Non-Foreign Status. RSVP is not subject to any federal or state
withholding provisions in connection with the transactions contemplated hereby,
including withholding of sales proceeds to foreign persons. RSVP is a United
States person (as defined in Section 7701(a)(30) of the Code). RSVP is a United
States person (as defined in Section 7701(a)(30) of the Code), and is,
therefore, not subject to the provisions of the Code relating to the withholding
of sales proceeds to foreign persons, and is not subject to any state
withholding requirements.

 

(h) Taxes. To RSVP’s knowledge, For federal income tax purposes, each RSVP
Student Housing Entity is, and at all times during its existence has been, a
partnership or limited liability company taxable as a partnership (rather than
an association or a publicly traded partnership taxable as a corporation), other
than SHP-The Callaway House Manager Corp. To the knowledge of RSVP, each RSVP
Student Housing Entity has timely and properly filed all tax returns required to
be filed by it and has timely paid all taxes required to be paid by it, except
with respect to those taxes being contested in good faith. To RSVP’s knowledge,
except as may be set forth in the Registration Statement, none of the tax
returns filed by any RSVP Student Housing Entity is the subject of a pending or
ongoing audit, and no federal, state, local or foreign taxing authority has
asserted any tax deficiency or other assessment against a RSVP Property or a
RSVP Student Housing Entity. To RSVP’s knowledge, neither RSVP nor the RSVP
Student Housing Entities have received any notification of any material new or
increased general or special tax assessments for any of the RSVP Properties or
the RSVP Interests.

 

(i) Real Property.

 

(i) To RSVP’s knowledge, except as set forth in the Registration Statement,
neither RSVP nor any of the RSVP Student Housing Entities has given or received
any notice of any uncured default with respect to any material agreement
affecting the RSVP Properties which would have a Material Adverse Effect, and,
no event has occurred or is threatened, which through the passage of time or the
giving of notice, or both, would constitute a material default thereunder or
would cause the acceleration of any material obligation of any party thereto or
the creation of a Lien upon any RSVP Property, except for Permitted Liens or
such Liens that would not have, or reasonably be expected to have, a Material
Adverse Effect.

 

(ii) To RSVP’s knowledge each RSVP Student Housing Entity identified on Schedule
IV as owning an underlying Property has insurable fee simple or ground lease
title to such Property.

 

14



--------------------------------------------------------------------------------

(iii) To RSVP’s knowledge, there is no existing, proposed or threatened
condemnation, eminent domain or similar proceeding, or private purchase in lieu
of such a proceeding, which would affect all or any portion of the RSVP
Properties in any material respect.

 

(iv) The ground leases referenced in the Registration Statement (the “Ground
Leases”) are the only ground leases in which any of the RSVP Student Housing
Entities holds an interest as lessee or tenant. To RSVP’s knowledge, such Ground
Leases are in full force and effect, except as indicated otherwise in the
Registration Statement or in any estoppel certificate made available or
delivered to the Company Entities prior to the Closing. To RSVP’s knowledge,
neither RSVP nor the RSVP Student Housing Entities have received any written
notice from any ground lessor under any of the Ground Leases alleging the
existence of any default on the part of RSVP or the RSVP Student Housing
Entities thereunder. To RSVP’s knowledge, no ground lessor under any of the
Ground Leases is in default or is presently the subject of any voluntary or
involuntary bankruptcy or insolvency proceedings. To RSVP’s knowledge, neither
RSVP nor any of the RSVP Student Housing Entities are in default under any
Ground Lease, and no event has occurred which with the passage of time or the
giving of notice (or both) would constitute a default under any Ground Lease.

 

(j) Environmental Compliance. To RSVP’s knowledge, except as may be disclosed in
the Registration Statement or the Environmental Reports or would not have a
Material Adverse Effect, the RSVP Properties are currently in material
compliance with all Environmental Laws and Environmental Permits. To RSVP’s
knowledge, RSVP has not received any written notice from the United States
Environmental Protection Agency or any other Governmental Entity that regulates
Hazardous Materials or public health risks or other environmental matters or any
other private party or Person claiming any violation of, or requiring compliance
with, any Environmental Laws or Environmental Permits or demanding payment or
contribution for any Release or other environmental damage in, on, under, or
upon any of the RSVP Properties. To RSVP’s knowledge,, except as may be
disclosed in the Registration Statement or the Environmental Reports, no
investigation or litigation with respect to Hazardous Materials located in, on,
under or upon any of the RSVP Properties is pending or has been overtly
threatened in the last twelve months by any Governmental Entity or any third
party.

 

(k) Intellectual Property. To RSVP’s knowledge, except as would not have a
Material Adverse Effect, there are no Actions involving RSVP, any RSVP Student
Housing Entities, or the RSVP Properties pending or threatened that concern any
Proprietary Rights being transferred to the Company Entities hereunder by RSVP.
Except as would not have a Material Adverse Effect, to RSVP’s knowledge RSVP has
the right and authority to use the Proprietary Rights being transferred to the
Company Entities hereunder by RSVP necessary in connection with the operation of
the RSVP Properties in the manner in which it is currently used, and to convey
such right and authority to the Company Entities at the Closing.

 

(l) Existing Loans. The Registration Statement lists all secured loans presently
encumbering the RSVP Properties or any direct or indirect interest in any RSVP
Student Housing Entity, and any unsecured loans made to RSVP or any RSVP Student
Housing Entity to be assumed by the Company Entities or any subsidiary of the
Company Entities at

 

15



--------------------------------------------------------------------------------

Closing, as of the date hereof (the “RSVP Existing Loans”). To RSVP’s knowledge,
the RSVP Existing Loans and the documents entered into in connection therewith
(collectively, the “RSVP Loan Documents”) are in full force and effect as of the
date hereof. To RSVP’s knowledge, no event of default or event that with the
passage of time or giving of notice or both would constitute an event of default
has occurred as of the date hereof under any of the RSVP Loan Documents which
would have a Material Adverse Effect. True and correct copies of the existing
RSVP Loan Documents have been made available to the Company Entities.

 

(m) No Untrue Statement. To the knowledge of RSVP, other than such matters that
are known by the Company, the Registration Statement does not, and on the
Closing Date will not, contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein, not misleading.

 

(n) For purposes of this Section 3.3, “knowledge” of RSVP shall be limited to
the actual knowledge of Messrs. Scott Rechler, Seth Lipsay, Steven Shepsman and
Frank Adipietro.

 

3.4. Representations by the Company and Operating Partnership. Each of the
Company Entities represents and warrants to the Sponsors that each and every one
of the following statements is true, correct, and complete in every material
respect as of the date of this Agreement and will be true, correct, and complete
in every material respect as of the Closing Date:

 

(a) Organization and Power. Such entity is duly organized, validly existing and
in good standing under the laws of the state of its formation and has full
right, power, and authority to enter into this Agreement, and to assume and
perform all of its obligations under this Agreement. The execution, delivery and
performance of this Agreement have been duly authorized by such entity, and this
Agreement constitutes the legal, valid and binding obligation of such entity,
enforceable against such entity in accordance with its terms, subject to
bankruptcy, reorganization, insolvency and other similar laws affecting the
enforcement of creditors’ rights generally and to general principles of equity.

 

(b) Litigation. There is no action, suit, claim, or proceeding pending or, to
such entity’s knowledge, threatened in any court, before any arbitrator, or
before or by any governmental body or other regulatory authority naming any
Company Entity as a party that is reasonably likely to materially and adversely
affect the ability of the Company Entities to perform their obligations
hereunder, otherwise delay the consummation of any of the transactions
contemplated hereby (including, without limitation, the Formation Transactions).
No Company Entity is subject to any judgment, decree, injunction, rule, or order
of any court relating to the transactions contemplated by this Agreement
(including, without limitation, the Formation Transactions).

 

(c) No Consents. No authorization, consent, approval, permit, or license of, or
filing with, any governmental or public body or authority, or any other person
or entity is required to authorize, or is required in connection with, the
execution, delivery, and performance of this Agreement on the part of such
entity other than as expressly set forth in the Registration Statement or on
Schedule V hereof.

 

16



--------------------------------------------------------------------------------

(d) No Untrue Statement. To the knowledge of such entities, the Registration
Statement does not, and on the Closing Date will not, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, not
misleading.

 

3.5. Survival. Each of the representations and warranties contained in this
Article III shall the survive the Closing of the IPO for a period of one (1)
year.

 

ARTICLE IV.

 

COVENANTS

 

4.1. From the date hereof through the Closing Date, and except in connection
with the Formation Transactions, no Sponsor shall:

 

(a) Sell, transfer, redeem, repurchase (or agree to sell, transfer, redeem or
repurchase) or otherwise dispose of, or cause or allow the sale, transfer,
redemption, repurchase or disposition of (or agree to do any of the foregoing),
all or any portion of the equity interests in the Company Entities or any of the
Student Housing Entities, or permit them to issue or agree to issue any such
equity interests;

 

(b) Pledge or encumber (or permit to become encumbered) all or any portion of
the equity interests in the Company Entities or any of the Student Housing
Entities or any real property owned or ground leased by the Student Housing
Entities;

 

(c) Permit the Company Entities or any of the Student Housing Entities to enter
into any material transaction not in the ordinary course of business;

 

(d) Permit the Company Entities or any of the Student Housing Entities to sell,
transfer or dispose of, or cause the sale, transfer or disposition of (or agree
to do any of the foregoing with respect to) any of its assets, except in the
ordinary course of business consistent with past practice;

 

(e) Cause or take any action that would render any of their representations or
warranties as set forth herein untrue in any material respect;

 

(f) Materially alter or causing the alteration of the manner of keeping of the
books, accounts or records of the Company Entities or any of the Student Housing
Entities, or the accounting practices therein reflected; or

 

(g) Allow any of the Company Entities or any of the Student Housing Entities to
make or pay any distributions or dividends to any person other than another
Student Housing Entity.

 

4.2. From the date hereof and subsequent to the Closing, each of the Sponsors
agrees to provide the Company with such tax information relating to the Company
Entities or any of the Student Housing Entities as reasonably requested by the
Company and to cooperate with the Company with respect to the filing of tax
returns.

 

17



--------------------------------------------------------------------------------

4.3. On or before the Closing, the Sponsors shall:

 

(a) Cause the Company Entities and Student Housing Entities (including, without
limitation, their respective assets) to be free and clear of any and all
obligations, liabilities, liens or encumbrances under that certain loan made to
RSVP Holdings, LLC, Reckson Strategic Venture Partners, LLC, and Reckson Asset
Partners, LLC (affiliates of RAP-ACP and the RSVP Entities), by GMAC Commercial
Mortgage Corporation pursuant to that certain Credit Agreement dated as of
September 18, 2003;

 

(b) Obtain the approval of the United States Bankruptcy Court for the Southern
District of New York, with respect to proceedings under Chapter 11 of the United
States Bankruptcy Code concerning FrontLine Capital Group, Inc. (“Frontline”),
an affiliate of the RSVP Entities, authorizing Frontline and its subsidiaries to
do all things necessary to close the Formation Transactions and the IPO;

 

(c) Cause RAPSH (as hereinafter defined) to enter into and perform its
obligations under the Purchase and Sale Agreement with Titan Investments I, LLC
(“Titan I”) and Anthony J. Patinella, Jr. (“Patinella”) in the form annexed
hereto as Exhibit G-1 pursuant to which RAPSH will acquire a ninety-five percent
(95%) ownership interest in Titan Investments II, LLC (“Titan II”) on the
Closing Date for $5,726,000 (the “Titan/Company Purchase Agreement”), and cause
Titan I and Patinella to perform all of their obligations under the
Titan/Company Purchase Agreement;

 

(d) Cause RAP-RSVP Titan 5, LLC to enter into and perform its obligations under
the Purchase and Sale Agreement with Titan I and Patinella in the form annexed
hereto as Exhibit G-2 pursuant to which RAP-RSVP Titan 5, LLC will acquire a
five percent (5%) ownership interest in Titan II on the Closing Date for $1 plus
a percentage of amounts paid to NEWCO by the Company pursuant to Section 1.4
hereunder, if any (the “Titan/Sponsors Purchase Agreement”), and cause Titan I
and Patinella to perform all of their obligations under the Titan/Sponsors
Purchase Agreement; and

 

(e) Cause all persons employed by, or otherwise affiliated with, any of the
Sponsors to resign from all positions as a partner, officer or director of any
Student Housing Entity, and to exchange mutual releases with such Student
Housing Entity for any and all claims with respect to such role.

 

4.4. Nomination of Director. The Company shall nominate Mr. Scott Rechler for
re-election as a director at each of the Company’s two annual meetings of
shareholders immediately following the Closing. The Company’s obligations under
this Section 4.4 shall be conditioned on Mr. Rechler’s being willing and
eligible under all applicable laws and regulations to serve on the Board of
Directors. Mr. Rechler shall not receive any compensation for serving on the
Board of Directors of the Company until such time as he is first elected to such
position by a vote of the public shareholders of the Company, following which he
will be entitled to the same compensation as the independent members of the
Board of Directors of the Company. The terms of this Section 4.4 shall survive
the Closing but shall cease to be binding upon the early termination of this
Agreement pursuant to the terms hereof.

 

18



--------------------------------------------------------------------------------

4.5. The Village at Riverside. The Company acknowledges and agrees that,
following the Closing, notwithstanding the fact that SHP-The Village at
Riverside, L.P. (“SHP Riverside”) will no longer be affiliated with the Company
Entities, RAP Student Housing Properties, LLC, a Delaware limited liability
company (“RAPSH”) that will become wholly-owned subsidiary of the Operating
Partnership as part of the Formation Transactions, will remain as guarantor of
certain obligations and liabilities of SHP Riverside (the “Riverside Guarantee”)
under that certain Loan Agreement, dated as of December 29, 2000, between
General Electric Capital Corporation and SHP Riverside (the “Riverside Loan”).
Following the closing of the Formation Transactions and the IPO, the Company
Entities will cause RAPSH to use commercially reasonable efforts not to violate
any of the provisions of the Riverside Guarantee in a manner that would result
in a default by SHP Riverside under the Riverside Loan. In consideration for the
above, the Sponsors agree that for long as the Riverside Guarantee is in effect,
or any of the Company Entities or RAPSH shall have any liability thereunder, and
such matters are in their control or the control of their affiliates, they shall
(i) cause American Campus Management (Texas), Ltd. or another direct or indirect
subsidiary of the Company Entities to continue to serve as the property manager
of the property located in Austin, Texas commonly known as “The Village at
Riverside” (“Riverside”) under terms no less favorable to the manager than those
under that certain Property Management Agreement For The Village at Riverside,
dated as of December    , 2000, between SHP Riverside and American Campus
Management (Texas), Ltd. (the “Management Agreement”); (ii) not transfer or
permit the transfer of all or any portion of their direct or indirect ownership
interest in Riverside, other than to an affiliate of Sponsors permitted under
the current mortgage indebtedness secured by Riverside; (iii) not permit any
party, including without limitation, SHP Riverside, to exercise signatory
authority with respect to any bank accounts related to Riverside, including,
without limitation, the Operating Account (as such term is defined in the
Management Agreement), without first obtaining the manager’s prior written
consent; and (iv) not permit any violation by SHP Riverside or any of their
affiliates of any of the terms of the Riverside Loan that would give rise to
liability under the Riverside Guarantee and shall indemnify, defend and hold
harmless the Company Entities and their respective affiliates, directors,
officers, employees, representatives and agents, including without limitation,
RAPSH, from and against all claims, costs, expenses, losses and damages
(including, without limitation, reasonable attorney’s fees and expenses)
incurred by such parties under or in connection with the Riverside Guarantee,
subject to the limitation contained in Section 5.1(f) hereof. Furthermore, the
Sponsors agree to use commercially reasonable efforts to cause any successor
owner of Riverside (including the direct or indirect equity interests in
Riverside) to offer to retain an affiliate of the Company Entities as property
manager of Riverside under terms no less favorable to the manager as those under
the Management Agreement. The obligations of the Sponsors under this Section 4.5
are joint and several. The terms of this Section 4.5 shall survive the Closing
and shall continue for so long as the Riverside Guarantee is in effect but shall
cease to be binding upon the early termination of this Agreement pursuant to the
terms hereof.

 

4.6. The Company shall:

 

(a) At or prior to the Closing, make all filings and otherwise do all things so
as to comply with all applicable regulatory requirements of the New York Stock
Exchange and National Association of Securities Dealers in connection with the
IPO;

 

19



--------------------------------------------------------------------------------

(b) At or promptly following the Closing, satisfy all Transaction Costs;

 

(c) At the Closing, in addition to payment of the Redemption Amount, pay to
RAP-ACP in immediately available funds (i) a liquidated working capital
distribution in the amount of $1,500,000 and (ii) budgeted development fees
relating to the Construction Properties in the amount of $170,000.

 

The terms of this Section 4.6 shall survive the Closing but shall cease to be
binding upon the early termination of this Agreement pursuant to the terms
hereof.

 

ARTICLE V.

 

INDEMNIFICATION

 

5.1. Indemnities.

 

(a) RAP-ACP and RSVP, jointly and severally, agree to indemnify, defend and hold
harmless the Company Entities and their respective affiliates, directors,
officers, employees, representatives and agents, from and against all costs,
expenses, losses and damages (including, without limitation, reasonable
attorney’s fees and expenses) (collectively, “Losses”) incurred by such parties
resulting from any misrepresentation or breach of representation, warranty or
covenants made by RAP-ACP, but only to the extent such Losses in the aggregate
exceed $50,000. The provisions of this Section 5.1(a) shall survive the Closing
for a period of one (1) year and shall be subject to the limitations specified
in Section 5.1(f) hereof.

 

(b) RSVP agrees to indemnify, defend and hold harmless the Company Entities and
their respective affiliates, directors, officers, employees, representatives and
agents, from and against all Losses incurred by such parties resulting from any
misrepresentation or breach of representation, warranty or covenants made by
RSVP, but only to the extent such Losses in the aggregate exceed $50,000. The
provisions of this Section 5.1(b) shall survive the Closing for a period of one
(1) year and shall be subject to the limitations specified in Section 5.1(f)
hereof.

 

(c) The Company agrees to indemnify, defend and hold harmless the Sponsors and
their respective affiliates, directors, officers, employees, representatives and
agents, from and against all Losses incurred by such parties resulting from any
misrepresentation or breach of representation, warranty or covenants made by the
Company Entities, but only to the extent such Losses in the aggregate exceed
$50,000. The provisions of this Section 5.1(c) shall survive the Closing for a
period of one (1) year. The Company’s obligations under this Section 5.1(c)
shall not apply to any shareholder, officer, director, employee or
representative of the Company.

 

(d) Upon written request by any indemnified party hereunder, the applicable
indemnitor shall defend same (if requested by any indemnified party, in the name
of such indemnified party) by attorneys and other professionals approved by such
indemnified party. Notwithstanding the foregoing, any indemnified parties may,
in its sole and absolute discretion, engage its own attorneys and other
professionals to defend or assist such indemnified party, and, at the option of
such indemnified party, such attorneys shall control the resolution of any claim

 

20



--------------------------------------------------------------------------------

or proceeding, providing that no compromise or settlement shall be entered
without the applicable indemnitor’s consent, which consent shall not be
unreasonably withheld. Upon demand, an indemnitor shall pay or, in the sole and
absolute discretion of the applicable indemnified party, reimburse, such
indemnified parties for the payment of reasonable fees and disbursements of
attorneys and other professionals in connection therewith.

 

(e) The obligations of RAP-ACP and RSVP under Sections 4.5, 5.1(a), 5.1(b), 6.1
and 6.2 hereunder shall not apply to any partner, member (except RSVP’s interest
in RAP-ACP), shareholder, managing member (except RSVP’s interest in RAP-ACP),
officer, director, employee or representative of RAP-ACP or RSVP.

 

(f) In no event shall the amounts paid or payable by RAP-ACP and RSVP, taken
together, in respect of the obligations of RSVP and RAP-ACP under Sections 4.5,
5.1(a), 5.1(b), 6.1 and 6.2 exceed $20,000,000 in the aggregate.

 

ARTICLE VI.

 

REPRESENTATIONS, WARRANTIES AND INDEMNITIES OF SPONSOR IN FAVOR

OF UNDERWRITERS

 

6.1. Representations and Warranties by RSVP and RAP-ACP. RSVP and RAP-ACP,
jointly and severally, represent and warrant to, and agree with, each of
Citigroup Global Markets Inc. and Deutsche Bank Securities Inc., as
representatives (the “Representatives”) of the several underwriters to be named
in an underwriting agreement to be entered into by the underwriters and the
Company, as set forth below in this Section 6.1 as of the Closing Date, as
follows:

 

(a) Entity Power. Each of RSVP and RAP-ACP has all requisite power to enter into
this Agreement and consummate the transactions contemplated hereby.

 

(b) Accurate Disclosure. RSVP and RAP-ACP are familiar with the Registration
Statement, the prospectus forming a part thereof (the “Prospectus”) and each
amendment or supplement; the information with respect to Reckson, Frontline,
RSVP, RAP-ACP, RAPSH, RAP, RSVP-ACP and ACCL (in each case as defined in the
Registration Statement; each individually, a “Sponsor Related Entity”, and
collectively the “Sponsor Related Entities”) as indicated on the pages attached
hereto as Exhibit E from the Registration Statement does not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; RSVP
and RAP-ACP have no knowledge of any material fact, condition or information, in
each case relating solely to the Sponsor Related Entities, not disclosed in the
Registration Statement or the Prospectus that has materially adversely affected
or will materially adversely affect the business of the Company Entities and
their subsidiaries taken as a whole.

 

(c) Authorization and Enforceability of this Agreement. This Agreement has been
duly authorized, executed and delivered by or on behalf of each of RSVP and
RAP-ACP and, assuming due authorization, execution and delivery by the other
parties hereto (including the Representatives), is a valid and binding agreement
of each of RSVP and RAP-ACP, as applicable, enforceable against RSVP and RAP-ACP
in accordance with its terms, except to the

 

21



--------------------------------------------------------------------------------

extent that such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or affecting
creditors’ rights and general principles of equity and except as rights to
indemnify and contribution thereunder may be limited by applicable law or
policies underlying such law.

 

(d) Absence of Proceedings. To the knowledge of RSVP or RAP-ACP, there is not
pending or threatened against any RSVP or RAP-ACP any action, suit or proceeding
at law or in equity or before any court, tribunal, government body, agency or
official or any arbitrator that is likely to affect the legality, validity or
enforceability against RSVP or RAP-ACP of this Agreement or the ability of RSVP
or RAP-ACP to perform its obligations hereunder.

 

(e) Knowledge. For purposes of Section 6.1, the “knowledge” of RSVP and/or
RAP-ACP shall be limited to the knowledge of Messrs. Scott Rechler, Seth Lipsay,
Steven Shepsman and Frank Adipietro.

 

6.2. Indemnification and Contribution.

 

(a) RSVP and RAP-ACP agree, jointly and severally, to indemnify and hold
harmless each of the Representatives, the directors, officers, employees and
agents of each Representative and each person who controls any of the
Representatives within the meaning of either the Securities Act of 1933, as
amended (the “Act”) or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), against any and all losses, claims, damages or liabilities,
joint or several, to which they or any of them may become subject under the Act,
the Exchange Act or other Federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in the
disclosure with respect to the Sponsor Related Entities attached hereto as
Exhibit E, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action. The obligations of RSVP and RAP-ACP under
this Section 6.2 shall be subject to the limitation specified in Section 5.1(f).
This indemnity agreement will be in addition to any liability which any Sponsor
Related Entities may otherwise have, but in all cases will be subject to the
limitation specified in Section 5.1(f).

 

(b) Promptly after receipt by an indemnified party under this Section 6.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 6.2, notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve it from liability under paragraph (a) above unless and to the extent it
did not otherwise learn of such action and such failure results in the
forfeiture by the indemnifying party of substantial rights and defenses and (ii)
will not, in any event, relieve the indemnifying party from any obligations to
any indemnified party other than the indemnification obligation provided in
paragraph (a) above. The indemnifying party shall be entitled to appoint counsel
of the indemnifying party’s choice at the indemnifying party’s expense to
represent the

 

22



--------------------------------------------------------------------------------

indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
reasonably satisfactory to the indemnified party. Notwithstanding the
indemnifying party’s election to appoint counsel to represent the indemnified
party in an action, the indemnified party shall have the right to employ
separate counsel (including local counsel), and the indemnifying party shall
bear the reasonable fees, costs and expenses of such separate counsel if (i) the
use of counsel chosen by the indemnifying party to represent the indemnified
party would present such counsel with a conflict of interest, (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, (iii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action and the intent to employ counsel hereunder or (iv) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
expense of the indemnifying party. An indemnifying party will not, without the
prior written consent of the indemnified parties, which consent shall not be
unreasonably withheld, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding.

 

(c) In the event that the indemnity provided in paragraph (a) of this Section
6.2 is unavailable to or insufficient to hold harmless an indemnified party for
any reason, RSVP and RAP-ACP, jointly and severally, and the Representatives
severally agree to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending same) (collectively “Section 6.2 Losses”) to
which RSVP and RAP-ACP, and one or more of the Representatives may be subject in
such proportion as is appropriate to reflect the relative benefits received by
the Company Entities and RSVP and RAP-ACP on the one hand and by the
Representatives on the other from the IPO; provided, however, that in no case
shall any Representatives (except as may be provided in any agreement among
underwriters relating to the IPO) be responsible for any amount in excess of the
underwriting discount or commission applicable to the shares of common stock of
the Company purchased by the underwriters in the IPO and in no case shall RSVP
and RAP-ACP be responsible for any amount in excess of the limitation specified
in Section 5.1(f). If the allocation provided by the immediately preceding
sentence is unavailable for any reason, RSVP, RAP-ACP and the Representatives
severally shall contribute in such proportion as is appropriate to reflect not
only such relative benefits, but also the relative fault of the Company Entities
and RSVP and RAP-ACP on the one hand and of the Representatives on the other in
connection with the statements or omissions which resulted in such Section 6.2
Losses as well as any other relevant equitable considerations. Benefits received
by the Company Entities shall be deemed to be equal to the total net proceeds
from the IPO (before deducting expenses) received by it; benefits received by
RSVP and RAP-ACP shall be deemed to be equal to the Redemption Amount received
by RAP-ACP, as adjusted in accordance with Section 4.6(c) of this Agreement;

 

23



--------------------------------------------------------------------------------

and benefits received by the Representatives shall be deemed to be equal to the
total underwriting discounts and commissions, in each case as set forth on the
cover page of the Prospectus. Relative fault shall be determined by reference
to, among other things, whether any untrue or any alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information provided by the Company Entities and RSVP and RAP-ACP on
the one hand or the Representatives on the other, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. RSVP, RAP-ACP and the Representatives
agree that it would not be just and equitable if contribution were determined by
pro rata allocation or any other method of allocation which does not take
account of the equitable considerations referred to above. Notwithstanding the
provisions of this paragraph 6.2(c), no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 6.2, each person who controls a
Representative within the meaning of either the Act or the Exchange Act and each
director, officer, employee and agent of a Representative shall have the same
rights to contribution as such Representative, and each person who controls RSVP
and RAP-ACP within the meaning of either the Act or the Exchange Act shall have
the same rights to contribution as RSVP and RAP-ACP subject in each case to the
applicable terms and conditions of this Section 6.2(c).

 

(d) The respective agreements, representations and indemnities of RSVP and
RAP-ACP set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of any
Representative or any of their respective officers, directors, employees, agents
or controlling persons referred to in this Section 6.2 hereof, and will survive
the consummation of the transactions anticipated in this Agreement. The
provisions of Sections 6.1 and 6.2 shall survive the termination or cancellation
of this Agreement.

 

ARTICLE VII.

 

CONSOLIDATED NET WORTH REQUIREMENT

 

7.1. Definitions.

 

(a) “Acceptable Appraisal” means any appraisal, in form, content and methodology
reasonably acceptable to the Representatives prepared by any independent
appraiser which is a member of the Appraisal Institute with a national practice
and who has at least 10 years experience with real estate or the same type and
in the same geographic area as the property or other asset to be appraised.

 

(b) “Consolidated Net Worth” of any person at any time means the Consolidated
Total Asset Value of such person at such time minus the Consolidated Total
Indebtedness of such person at such time.

 

(c) “Consolidated Total Asset Value” of any person at any time means the sum of
the following amounts of such person and its consolidated entities at such time:
(i) unrestricted cash and cash equivalents, (ii) the undepreciated book value of
(a) all real estate

 

24



--------------------------------------------------------------------------------

assets owned or in operation, (b) unimproved land, and (c) development assets,
(iii) the depreciated book value of physical assets other than assets referred
to in clause (ii) above, (iv) other items considered as assets within the
meaning of generally accepted accounting principles other than goodwill and
similar non-tangible assets and (v) such persons pro rata share of any of the
foregoing items that are attributable to any unconsolidated entity at such time;
provided however, that the value reflected in an Acceptable Appraisal for of any
asset shall be deemed to be the value of such asset for purposes of calculating
Consolidated Total Asset Value.

 

(d) “Consolidated Total Indebtedness” of any person at any time means the sum
of, without duplication, the following amounts of such person and its
consolidated entities at such time: (i) the principal amount of all borrowed
money indebtedness plus accrued but unpaid indebtedness thereon, (ii) all
obligations of such person for the deferred purchase price of property or
services (other than ordinary course trade payables not overdue by more than 60
days), (iii) the principal amount of all obligations under capital leases plus
accrued but unpaid indebtedness thereon, (iv) all obligations under letters of
credit or similar facilities, (v) all obligations under hedge agreements, (vi)
all amounts of guaranties, indemnities for borrowed money, stop-loss agreements,
take-or-pay agreements and the like provided by such person or any of its
consolidated entities, (vii) all amounts of bonds posted by such person or any
of its consolidated entities guaranties performance or payment obligations and
(viii) such person’s pro rata share of any of the foregoing items that are
attributable to any unconsolidated entity at such time.

 

7.2. Consolidated Net Worth Requirement. RSVP hereby agrees and covenants that
RSVP shall maintain a Consolidated Net Worth of not less than $20,000,000 less
any amounts paid by RSVP or RAP-ACP under Sections 4.5, 5.1(a), 5.1(b) or 6.2 of
this Agreement (the “Net Worth Requirement”) until the later of (a) the first
anniversary of the Closing Date and (b) the settlement of any and all claims
under Sections 4.5, 5.1(a), 5.1(b) or 6.2 arising prior to the first anniversary
of the Closing Date (collectively, the “Net Worth Expiration Date”). In
addition, RSVP hereby agrees and covenants that RSVP shall not make any
distribution of cash subsequent to the date hereof and through the Net Worth
Expiration Date, other than the distribution of the Redemption Amount and
amounts delivered to Sponsors pursuant to Section 4.6(c) hereunder unless RSVP
meets the Net Worth Requirement prior to and immediately subsequent to such
distribution.

 

ARTICLE VIII.

 

MISCELLANEOUS

 

8.1. Entire Agreement; Modifications and Waivers; Cumulative Remedies. This
Agreement supersedes any existing letter of intent between the parties,
constitutes the entire agreement among the parties hereto and may not be
modified or amended except by instrument in writing signed by the parties
hereto, and no provisions or conditions may be waived other than by a writing
signed by the party waiving such provisions or conditions. No delay or omission
in the exercise of any right or remedy accruing to a Company Entity or a Sponsor
upon any breach under this Agreement shall impair such right or remedy or be
construed as a waiver of any such breach theretofore or thereafter occurring.
The waiver by a Company Entity or a Sponsor of any breach of any term, covenant,
or condition herein stated shall not be deemed to be a waiver of any other

 

25



--------------------------------------------------------------------------------

breach, or of a subsequent breach of the same or any other term, covenant, or
condition herein contained. All rights, powers, options, or remedies afforded to
a Company Entity or a Sponsor either hereunder or by law shall be cumulative and
not alternative, and the exercise of one right, power, option, or remedy shall
not bar other rights, powers, options, or remedies allowed herein or by law,
unless expressly provided to the contrary herein.

 

8.2. Notices. Any notice provided for by this Agreement and any other notice,
demand, or communication which any party may wish to send to another shall be in
writing and either delivered in person (including by confirmed facsimile
transmission) or sent by registered or certified mail or overnight courier,
return receipt requested, in a sealed envelope, postage prepaid, and addressed
to the party for which such notice, demand or communication is intended at such
party’s address as set forth in this Section. The address for any of the Company
Entities for all purposes under this Agreement shall be as follows:

 

American Campus Communities, Inc.

805 Las Cimas Parkway

Suite 400

Austin, TX 78746

Attn: President

Fax: (512) 732-2450

 

with a copy to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Fax: (212) 728-8111

Attn: Yaacov M. Gross

 

The address of the Sponsors for all purposes under this Agreement shall be as
follows:

 

Reckson Strategic Venture Partners

c/o New World Realty

60 Cutter Mill Road

Great Neck, NY 11021

Fax: (516) 465-2801

 

with a copy to:

 

Herrick, Feinstein LLP

2 Park Avenue

New York, NY 10016

Fax: (212) 592-1500

Attn: Irwin A. Kishner

 

26



--------------------------------------------------------------------------------

The address of the Representatives for all purposes under this Agreement shall
be as follows:

 

Citigroup Global Markets Inc.

Deutche Bank Securities Inc.

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, NY 10013

Fax: (212) 816-7912

Attn: General Counsel

 

with a copy to:

 

Sidley Austin Brown & Wood LLP

787 Seventh Avenue

New York, NY 10019

Fax: (212) 839-5599

Attn: J. Gerard Cummins

 

Any address or name specified above may be changed by a notice given by the
addressee to the other parties. Any notice, demand or other communication shall
be deemed given and effective as of the date of delivery in person or receipt
set forth on the return receipt. The inability to deliver because of changed
address of which no notice was given, or rejection or other refusal to accept
any notice, demand or other communication, shall be deemed to be receipt of the
notice, demand or other communication as of the date of such attempt to deliver
or rejection or refusal to accept.

 

8.3. Exhibits. All exhibits and schedules referred to in this Agreement and
attached hereto are hereby incorporated in this Agreement by reference.

 

8.4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflicts of laws principles.

 

8.5. Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Agreement shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.

 

8.6. Successors and Assigns. This Agreement may not be assigned by any Company
Entity or any Sponsor without the prior approval of each Company Entity or
Sponsor, as applicable; provided, however, that each Company Entity may assign
its rights under this Agreement (but not its obligations) to a direct or
indirect wholly-owned subsidiary of the Company without the prior approval of
the Sponsors. This Agreement shall be binding upon, and inure to the benefit of,
each Company Entity, each of the Sponsors, and their respective legal
representatives, successors, and permitted assigns.

 

8.7. Headings. Article headings and article and section numbers are inserted
herein only as a matter of convenience and in no way define, limit, or prescribe
the scope or intent of this Agreement or any part hereof and shall not be
considered in interpreting or construing this Agreement.

 

27



--------------------------------------------------------------------------------

8.8. Recitals. The recital and introductory paragraphs hereof are a part hereof,
form a basis for this Agreement and shall be considered prima facie evidence of
the facts and documents referred to therein.

 

8.9. Counterparts. This Agreement may be executed in any number of counterparts
and by any party hereto on a separate counterpart, each of which when so
executed and delivered shall be deemed an original and all of which taken
together shall constitute but one and the same instrument. Copies of executed
counterparts transmitted by telecopy, telefax or other electronic transmission
service shall be considered original executed counterparts.

 

8.10. Specific Performance. Each party to this Agreement agrees that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. Each party to this Agreement agrees that each other party hereto will
be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the provisions of this Agreement in any
federal or state court located in the State of New York (as to which each party
to this Agreement agrees to submit to jurisdiction for purposes of such action),
this being in addition to any other remedies to which such party may be entitled
under this Agreement or otherwise at law or in equity.

 

[Signature pages follow]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Company Entities:

American Campus Communities, Inc.

By:

 

/s/ Mark J. Hager

--------------------------------------------------------------------------------

    Name: Mark J. Hager     Title: Chief Financial Officer

American Campus Communities Operating

Partnership LP

By:

  American Campus Communities Holdings LLC, its general partner

 

        By:  

/s/ Mark J. Hager

--------------------------------------------------------------------------------

   

Name: Mark J. Hager

    Title: Treasurer

 

29



--------------------------------------------------------------------------------

Sponsors:

RAP-ACP LLC

   

By:

 

RAPSH Holdings LLC, its managing member

       

By:

 

Reckson Asset Partners LLC, its sole member

           

By:

 

/s/ Scott Rechler

--------------------------------------------------------------------------------

               

Authorized Signatory

Reckson Strategic Venture Partners, LLC, its Sole

Member

   

By:

 

RSVP Holdings LLC, its Sole Member

       

By:

      RSI Fund Management LLC, its Managing Member            

By:

 

/s/ Scott Rechler

--------------------------------------------------------------------------------

               

Authorized Signatory

 

30



--------------------------------------------------------------------------------

As of the date first above written, the undersigned confirm and accept the above
Agreement, but only with respect to Sections 5.1(f), 6.1, 6.2, 7.1 and 7.2.

 

CITIGROUP GLOBAL MARKETS INC.

By:

 

/s/ Paul J. Ingrassia

--------------------------------------------------------------------------------

Name:

  Paul J. Ingrassia

Title:

  Managing Director

DEUTSCHE BANK SECURITIES INC.

By:

 

/s/ Geoffrey S. Bedrosian

--------------------------------------------------------------------------------

Name:

  Geoffrey S. Bedrosian

Title:

  Director

By:

 

/s/ Robert Blumenthal

--------------------------------------------------------------------------------

Name:

  Robert Blumenthal

Title:

  Managing Director

 



--------------------------------------------------------------------------------

Schedule I

 

Student Housing Entities

 

Subsidiary

--------------------------------------------------------------------------------

  

State

of

Incorporation

--------------------------------------------------------------------------------

General Entities:

    

American Campus Communities, L.L.C.

   DE

American Campus Charities Foundation

   TX

American Campus Properties Student Housing Financing, Ltd.

   TX

SPE Texas Campus, L.L.C.

   TX

RFG Capital Group, LLC

   NY

RFG Capital Management Partners, L.P.

   DE

RAP Student Housing Properties, LLC

   DE

Development Entities

    

American Campus Developers, L.L.C.

   DE

American Campus Development (ASU), Ltd.

   TX

American Campus Development (ASU) GP, LLC

   TX

American Campus Development (Bayou Oaks), Ltd.

   TX

American Campus Development (Bayou Oaks) GP, LLC

   TX

American Campus Development (CU), LLC

   DE

American Campus Development (IPFW), LLC

   DE

American Campus Developers (Lamar II), Ltd.

   TX

American Campus Development (Lamar III), Ltd.

   TX

American Campus Development (Lamar III) GP, LLC

   TX

American Campus Development (PUC), LLC

   DE

American Campus Development (Saint Leo), LLC

   DE

American Campus Development (SHSU), Ltd.

   TX

American Campus Development (SHSU) GP, LLC

   TX

American Campus Development (SWT), Ltd.

   TX

American Campus (SWT II) GP, LLC

   TX

American Campus (SWT II), Ltd.

   TX

American Campus Development (Towson S.P.), LLC

   MD

American Campus Development (UCI), LLC

   DE

American Campus (Weatherford), Ltd.

   TX

American Campus (Weatherford) GP, LLC

   TX

American Campus Development (Weatherford), Ltd.

   TX

American Campus Development (Weatherford) GP, LLC

   TX

American Campus Development (WSSU), LLC

   NC



--------------------------------------------------------------------------------

Property Management Entities

    

ACC OP Management GP LLC

   DE

ACC OP Management LLC

   DE

ACC OP Management L.P.

   DE

American Campus Lifestyles Management LLC

   DE

American Campus Management (ASU), Ltd.

   DE

American Campus Management (ASU) GP, LLC

   DE

American Campus Management (Bayou Oaks), Ltd.

   TX

American Campus Management (Bayou Oaks) GP, LLC

   TX

American Campus Management (California), LLC

   DE

American Campus Management (CU), LLC

   DE

American Campus Management (CSU), LLC

   DE

American Campus Management (Colorado), LLC

   DE

American Campus Management (Florida), LLC

   FL

American Campus Management (Fresno), LLC

   DE

American Campus Management (IPFW), LLC

   DE

American Campus Management (Maryland), LLC

   MD

American Campus Management (Michigan), Ltd.

   MI

American Campus Management (Michigan) GP, LLC

   MI

American Campus Management (North Carolina), LLC

   NC

American Campus Management (San Bernardino), LLC

   DE

American Campus Management (SWT-BV), Ltd.

   TX

American Campus Management (SWT-BV) GP, LLC

   TX

American Campus Management (Temple), LP

   DE

American Campus Management (Temple) GP, LLC

   DE

American Campus Management (Texas), Ltd.

   TX

American Campus Management (Texas) GP, LLC

   TX

American Campus Management (Virginia), LLC

   VA

American Campus Management (Weatherford), Ltd.

   TX

American Campus Management (Weatherford) GP, LLC

   TX

Arizona Campus Management (Commons on Apache), L.L.C.

   AZ

Arizona Campus Management (The Village on University), L.L.C.

   AZ

Georgia Campus Management (Riverwalk/Riverclub), LLC

   GA

Georgia Campus Management (Savannah State), LLC

   GA

Texas Campus Lifestyles Management (Dobie Center), L.C.

   TX

Texas Campus Lifestyles Management (Laredo), L.C.

   TX

Texas Campus Lifestyles Management (PVAMU), L.C.

   TX

TITAN

    

American Campus-Titan LLC

   DE

American Campus-Titan II LLC

   DE

SHP-ACT, LLC

   DE

 

I-2



--------------------------------------------------------------------------------

Titan Management I, LLC

   DE

RFG CMP ACT LLC

   DE

RSVP-ACT, LLC

   DE

UNIVERSITY VILLAGE AT BOULDER CREEK

    

ACT-University Village at Boulder Creek LLC (Property Owning Entity)

   DE

ACT-University Village at Boulder Creek Manager LLC

   DE

VILLAGE AT FRESNO STATE

    

ACT-Village at Fresno State, LLC (Property Owning Entity)

   DE

VILLAGE AT CSU

    

ACT-Village at CSU LLC (Property Owning Entity)

   DE

TEMPLE

    

ACT-Village at Temple, LLC (Ground Lessee Entity)

   DE

ON-CAMPUS PARTICIPATING PROPERTIES

    

UNIVERSITY VILLAGE AT PRAIRIE VIEW

    

American Campus (PVAMU) Ltd. (Ground Lessee Entity)

   TX

SPE (PVAMU), L.L.C.

   TX

UNIVERSITY COLLEGE

    

American Campus (PVAMU IV) Ltd. (Ground Lessee Entity)

   TX

SPE (PVAMU IV), L.L.C.

   TX

UNIVERSITY VILLAGE AT LAREDO

    

American Campus (LAREDO) Ltd. (Ground Lessee Entity)

   TX

SPE (LAREDO), L.L.C.

   TX

CULLEN OAKS

    

American Campus (U of H), Ltd. (Ground Lessee Entity)

   TX

American Campus (U of H) GP, LLC

   TX

SHP ENTITIES

    

RIVER CLUB

    

SHP-Riverclub LLC (Property Owning Entity)

   DE

RFG-CMP Riverclub LLC

   DE

 

I-3



--------------------------------------------------------------------------------

RIVER WALK

    

SHP-Riverwalk LLC (Property Owning Entity)

   DE

RFG-CMP Riverwalk LLC

   DE

VILLAGE AT ALAFAYA CLUB

    

SHP-The Village at Alafaya Club LLC (Property Owning Entity)

   DE

RFG-CMP The Village at Alafaya Club, LLC

   DE

THE VILLAGE AT SCIENCE DRIVE

    

SHP-The Village at Science Drive, LLC (Property Owning Entity)

   DE

RFG-CMP Village at Science Drive, LLC

   DE

VILLAGE AT BLACKSBURG

    

SHP-The Village at Blacksburg, LLC (Property Owning Entity)

   DE

RFG-CMP The Village at Blacksburg, LLC

   DE

COMMONS ON APACHE

    

SHP-Commons on Apache LLC (Property Owning Entity)

   DE

RFG-CMP Commons on Apache LLC

   DE

THE VILLAGE ON UNIVERSITY

    

SHP-The Village on University LLC (Property Owning Entity)

   DE

RFG-CMP The Village on University LLC

   DE

THE CALLAWAY HOUSE

    

SHP-The Callaway House L.P. (Property Owning Entity)

   DE

SHP-The Callaway House GP, LLC

   DE

SHP-The Callaway House Manager Corp.

   DE

RFG-CMP The Callaway House, LLC

   DE

CALLAWAY LAND

    

SHP-Callaway Land, L.P. (Property Owning Entity)

   DE

SHP-Callaway Land GP, LLC

   DE

RFG-CMP Callaway Land, LLC

   DE

 

I-4



--------------------------------------------------------------------------------

Schedule II

 

INTENTIONALLY OMITTED



--------------------------------------------------------------------------------

Schedule III

 

RAP Student Housing Entities and RAP Interests

 

Entity

--------------------------------------------------------------------------------

  

RAP-ACP Ownership
Interests in Entity

--------------------------------------------------------------------------------

General Entities:

    

RAP Student Housing Properties, LLC

  

100 % RAP-ACP,

LLC

Property Management Entities

    

ACC OP Management GP LLC

  

100% RAP

Student Housing

Properties, LLC

ACC OP Management LLC

  

100% RAP Student

Housing

Properties, LLC

ACC OP Management L.P.

  

99% RAP Student

Housing

Properties, LLC;

1% ACC

Management OP

GP LLC

TITAN

    

American Campus-Titan LLC

  

95% SHP-ACT,

LLC

SHP-ACT, LLC

  

99% RAP Student

Housing

Properties, LLC

Titan Management I, LLC

  

100% American

Campus-Titan

LLC

UNIVERSITY VILLAGE AT BOULDER CREEK

    

ACT-University Village at Boulder Creek LLC (Property Owning Entity)

  

99% American

Campus-Titan

LLC; 1% ACT

-University Village

at Boulder Creek

Manager LLC



--------------------------------------------------------------------------------

Entity

--------------------------------------------------------------------------------

  

RAP-ACP
Ownership Interests
in Entity

--------------------------------------------------------------------------------

ACT-University Village at Boulder Creek Manager LLC

  

100% American

Campus-Titan

LLC

VILLAGE AT FRESNO STATE

    

ACT-Village at Fresno State, LLC (Property Owning Entity)

  

100% American

Campus-Titan

LLC

VILLAGE AT CSU

    

ACT-Village at CSU LLC (Property Owning Entity)

  

100% American

Campus-Titan

LLC

SHP ENTITIES

    

RIVER CLUB

    

SHP-Riverclub LLC (Property Owning Entity)

  

99% RAP Student

Housing

Properties, LLC

RIVER WALK

    

SHP-Riverwalk LLC (Property Owning Entity)

  

99% RAP Student

Housing

Properties, LLC

VILLAGE AT ALAFAYA CLUB

    

SHP-The Village at Alafaya Club LLC (Property Owning Entity)

  

99% RAP Student

Housing

Properties, LLC

THE VILLAGE AT SCIENCE DRIVE

    

SHP-The Village at Science Drive, LLC (Property Owning Entity)

  

99% RAP Student

Housing

Properties, LLC

VILLAGE AT BLACKSBURG

    

 

I-2



--------------------------------------------------------------------------------

Entity

--------------------------------------------------------------------------------

  

RAP-ACP
Ownership Interests
in Entity

--------------------------------------------------------------------------------

SHP-The Village at Blacksburg, LLC (Property Owning Entity)

  

99% RAP Student

Housing

Properties, LLC

COMMONS ON APACHE

    

SHP-Commons on Apache LLC (Property Owning Entity)

  

99% RAP Student

Housing

Properties, LLC

THE VILLAGE ON UNIVERSITY

    

SHP-The Village on University LLC (Property Owning Entity)

  

99% RAP Student

Housing

Properties, LLC

THE CALLAWAY HOUSE

    

SHP-The Callaway House L.P. (Property Owning Entity)

  

78% RAP Student

Housing

Properties, LLC;

1% SHP-The

Callaway House

GP, LLC

SHP-The Callaway House GP, LLC

  

100% RAP

Student Housing

Properties, LLC

CALLAWAY LAND

    

SHP-Callaway Land, L.P. (Property Owning Entity)

  

78% RAP Student

Housing

Properties, LLC;

1% SHP-Callaway

Land GP, LLC

SHP-Callaway Land GP, LLC

  

100% RAP

Student Housing

Properties, LLC

 

I-3



--------------------------------------------------------------------------------

Schedule IV

 

RSVP Student Housing Entities and RSVP Interests

 

Entity

--------------------------------------------------------------------------------

  

RSVP Ownership Interest in
Entity

--------------------------------------------------------------------------------

General Entities:

    

American Campus Communities, L.L.C.

   82.35% RFG Capital Management Partners, LP; 17.65% RSVP SH Acquisition, LLC

American Campus Charities Foundation*

   100% American Campus Communities, L.L.C.

American Campus Properties Student Housing Financing, Ltd.*

   99% American Campus Communities, L.L.C.; 1% SPE Texas Campus, L.L.C.

SPE Texas Campus, L.L.C.*

   100% American Campus Communities, L.L.C.

RFG Capital Group, LLC

   100% RSVP Student Housing, LLC

RFG Capital Management Partners, L.P.

   99.9% RFG Capital Group, LLC

Development Entities

    

American Campus Developers, L.L.C.*

   100% American Campus Communities, L.L.C.

American Campus Development (ASU), Ltd. *

   99% American Campus Communities, L.L.C.; 1% American Campus Development (ASU)
GP, LLC

American Campus Development (ASU) GP, LLC*

   100% American Campus Communities, L.L.C.

American Campus Development (Bayou Oaks), Ltd. *

   99% American Campus Communities, L.L.C.; 1% American Campus Development
(Bayou Oaks) GP, LLC



--------------------------------------------------------------------------------

Entity

--------------------------------------------------------------------------------

  

RSVP Ownership

Interests in Entity

--------------------------------------------------------------------------------

American Campus Development (Bayou Oaks) GP, LLC*

   100% American Campus Communities, L.L.C.

American Campus Development (CU), LLC*

   100% American Campus Communities, L.L.C.

American Campus Development (IPFW), LLC*

   100% American Campus Communities, L.L.C.

American Campus Developers (Lamar II), Ltd. *

   99% American Campus Communities, L.L.C.; 1% American Campus Developers,
L.L.C.

American Campus Development (Lamar III), Ltd*.

   99% American Campus Communities, L.L.C.; 1% American Campus Development
(Lamar III) GP, LLC

American Campus Development (Lamar III) GP, LLC*

   100% American Campus Communities, L.L.C.

American Campus Development (PUC), LLC*

   100% American Campus Communities, L.L.C.

American Campus Development (Saint Leo), LLC*

   100% American Campus Communities, L.L.C.

American Campus Development (SHSU), Ltd. *

   99% American Campus Communities, L.L.C.; 1% American Campus Development
(SHSU) GP, LLC

American Campus Development (SHSU) GP, LLC*

   100% American Campus Communities, L.L.C.

American Campus Development (SWT), Ltd. *

   99% American Campus Communities, L.L.C.; 1% American Campus Developers,
L.L.C.

 

I-2



--------------------------------------------------------------------------------

Entity

--------------------------------------------------------------------------------

  

RSVP Ownership

Interests in Entity

--------------------------------------------------------------------------------

American Campus (SWT II) GP, LLC*

   100% American Campus Communities, L.L.C.

American Campus (SWT II), Ltd. *

   99% American Campus Communities, L.L.C.; 1% American Campus (SWT II) GP, LLC

American Campus Development (Towson S.P.), LLC*

   100% American Campus Communities, L.L.C.

American Campus Development (UCI), LLC*

   100% American Campus Communities, L.L.C.

American Campus (Weatherford), Ltd. *

   99% American Campus Communities, L.L.C.; 1% American Campus (Weatherford) GP,
LLC

American Campus (Weatherford) GP, LLC*

   100% American Campus Communities, L.L.C.

American Campus Development (Weatherford), Ltd. *

   99% American Campus Communities, L.L.C.; 1% American Campus Development
(Weatherford) GP, LLC

American Campus Development (Weatherford) GP, LLC*

   100% American Campus Communities, L.L.C.

American Campus Development (WSSU), LLC*

   100% American Campus Communities, L.L.C.

Property Management Entities

    

American Campus Lifestyles Management LLC*

   100% American Campus Communities, L.L.C.

American Campus Management (ASU), Ltd. *

   99% American Campus Communities, L.L.C.; 1% American Campus
Management (ASU) GP, LLC

 

I-3



--------------------------------------------------------------------------------

Entity

--------------------------------------------------------------------------------

  

RSVP Ownership

Interests in Entity

--------------------------------------------------------------------------------

American Campus Management (ASU) GP, LLC*

   100% American Campus Communities, L.L.C.

American Campus Management (Bayou Oaks), Ltd. *

   99% American Campus Communities, L.L.C.; 1% American Campus Management (Bayou
Oaks) GP, LLC

American Campus Management (Bayou Oaks) GP, LLC*

   100% American Campus Communities, L.L.C.

American Campus Management (California), LLC*

   100% American Campus Communities, L.L.C.

American Campus Management (CU), LLC*

   100% American Campus Communities, L.L.C.

American Campus Management (CSU), LLC*

   100% American Campus Communities, L.L.C.

American Campus Management (Colorado), LLC*

   100% American Campus Communities, L.L.C.

American Campus Management (Florida), LLC*

   100% American Campus Communities, L.L.C.

American Campus Management (Fresno), LLC*

   100% American Campus Communities, L.L.C.

American Campus Management (IPFW), LLC*

   100% American Campus Communities, L.L.C.

American Campus Management (Maryland), LLC*

   100% American Campus Communities, L.L.C.

American Campus Management (Michigan), Ltd. *

   99% American Campus Communities, L.L.C.; 1% American Campus Management
(Michigan) GP, LLC

 

I-4



--------------------------------------------------------------------------------

Entity

--------------------------------------------------------------------------------

  

RSVP Ownership

Interests in Entity

--------------------------------------------------------------------------------

American Campus Management (Michigan) GP, LLC*

   100% American Campus Communities, L.L.C.

American Campus Management (North Carolina), LLC*

   100% American Campus Communities, L.L.C.

American Campus Management (San Bernardino), LLC*

   100% American Campus Communities, L.L.C.

American Campus Management (SWT-BV), Ltd.*

   99% American Campus Communities, L.L.C.; 1% American Campus Management
(SWT-BV) GP, LLC

American Campus Management (SWT-BV) GP, LLC*

   100% American Campus Communities, L.L.C.

American Campus Management (Temple), LP*

   99% American Campus Communities, L.L.C.; 1% American Campus Management
(Temple) GP, LLC

American Campus Management (Temple) GP, LLC*

   100% American Campus Communities, L.L.C.

American Campus Management (Texas), Ltd. *

   99% American Campus Communities, L.L.C.; 1% American Campus Management
(Texas) GP, LLC

American Campus Management (Texas) GP, LLC*

   100% American Campus Communities, L.L.C.

American Campus Management (Virginia), LLC*

   100% American Campus Communities, L.L.C.

American Campus Management (Weatherford), Ltd.*

   99% American Campus Communities, L.L.C.; 1% American Campus Management
(Weatherford) GP, LLC

 

I-5



--------------------------------------------------------------------------------

Entity

--------------------------------------------------------------------------------

  

RSVP Ownership

Interests in Entity

--------------------------------------------------------------------------------

American Campus Management (Weatherford) GP, LLC*

   100% American Campus Communities, L.L.C.

Arizona Campus Management (Commons on Apache), L.L.C.*

   100% American Campus Communities, L.L.C.

Arizona Campus Management (The Village on University), L.L.C. *

   100% American Campus Communities, L.L.C.

Georgia Campus Management (Riverwalk/Riverclub), LLC*

   100% American Campus Communities, L.L.C.

Georgia Campus Management (Savannah State), LLC*

   100% American Campus Communities, L.L.C.

Texas Campus Lifestyles Management (Dobie Center), L.C.*

   100% American Campus Communities, L.L.C.

Texas Campus Lifestyles Management (Laredo), L.C.*

   100% American Campus Communities, L.L.C.

Texas Campus Lifestyles Management (PVAMU), L.C.*

   100% American Campus Communities, L.L.C.

TITAN

    

American Campus-Titan LLC

   95% SHP-ACT, LLC

American Campus-Titan II LLC

   95% RSVP-ACT, LLC

SHP-ACT, LLC

   1% RFG CMP ACT LLC

RFG CMP ACT LLC

   100% RFG Capital Management Partners, LP

RSVP-ACT, LLC

   100% RSVP Student Housing, LLC

Titan Management I, LLC*

   100% American Campus-Titan LLC

UNIVERSITY VILLAGE AT BOULDER CREEK

    

 

I-6



--------------------------------------------------------------------------------

Entity

--------------------------------------------------------------------------------

  

RSVP Ownership

Interests in Entity

--------------------------------------------------------------------------------

ACT-University Village at Boulder Creek LLC (Property Owning Entity)

   99% American Campus-Titan LLC; 1% ACT-University Village at
Boulder Creek Manager LLC

ACT-University Village at Boulder Creek Manager LLC

   100% American Campus-Titan LLC

VILLAGE AT FRESNO STATE

    

ACT-Village at Fresno State, LLC (Property Owning Entity)

   100% American Campus-Titan LLC

VILLAGE AT CSU

    

ACT-Village at CSU LLC (Property Owning Entity)

   100% American Campus-Titan LLC

TEMPLE

    

ACT-Village at Temple, LLC (Ground Lessee Entity)

   100% American Campus-Titan II, LLC

ON-CAMPUS PARTICIPATING PROPERTIES

    

UNIVERSITY VILLAGE AT PRAIRIE VIEW

    

American Campus (PVAMU) Ltd. (Ground Lessee Entity) *

   99% American Campus Communities, L.L.C.; 1% SPE (PVAMU), L.L.C.

SPE (PVAMU), L.L.C. *

   100% American Campus Communities, L.L.C.

UNIVERSITY COLLEGE

    

American Campus (PVAMU IV) Ltd. (Ground Lessee Entity) *

   99% American Campus Communities, L.L.C.; 1% SPE (PVAMU IV), L.L.C.

SPE (PVAMU IV), L.L.C. *

   100% American Campus Communities, L.L.C.

 

I-7



--------------------------------------------------------------------------------

Entity

--------------------------------------------------------------------------------

  

RSVP Ownership

Interests in Entity

--------------------------------------------------------------------------------

UNIVERSITY VILLAGE AT LAREDO

    

American Campus (LAREDO) Ltd. (Ground Lessee Entity) *

   99% American Campus Communities, L.L.C.; 1% SPE (Laredo), L.L.C.

SPE (LAREDO), L.L.C. *

   100% American Campus Communities, L.L.C.

CULLEN OAKS

    

American Campus (U of H), Ltd. (Ground Lessee Entity) *

   99% American Campus Communities, L.L.C.; 1% American Campus (U of H) GP, LLC

American Campus (U of H) GP, LLC*

   100% American Campus Communities, L.L.C.

SHP ENTITIES

    

RIVER CLUB

    

SHP-Riverclub LLC (Property Owning Entity)

   1% RFG-CMP Riverclub LLC

RFG-CMP Riverclub LLC

   100% RFG Capital Management Partners, LP

RIVER WALK

    

SHP-Riverwalk LLC (Property Owning Entity)

   1% RFG-CMP Riverwalk LLC

RFG-CMP Riverwalk LLC

   100% RFG Capital Management Partners, LP

VILLAGE AT ALAFAYA CLUB

    

SHP-The Village at Alafaya Club LLC (Property Owning Entity)

   1% RFG-CMP The Village at Alafaya Club, LLC

 

I-8



--------------------------------------------------------------------------------

Entity

--------------------------------------------------------------------------------

  

RSVP Ownership
Interests in Entity

--------------------------------------------------------------------------------

RFG-CMP The Village at Alafaya Club, LLC

   100% RFG Capital Management Partners, LP

THE VILLAGE AT SCIENCE DRIVE

    

SHP-The Village at Science Drive, LLC (Property Owning Entity)

   1% RFG-CMP Village at Science Drive, LLC

RFG-CMP Village at Science Drive, LLC

   100% RFG Capital Management Partners, LP

VILLAGE AT BLACKSBURG

    

SHP-The Village at Blacksburg, LLC (Property Owning Entity)

   1% RFG-CMP The Village at Blacksburg, LLC

RFG-CMP The Village at Blacksburg, LLC

   100% RFG Capital Management Partners, LP

COMMONS ON APACHE

    

SHP-Commons on Apache LLC (Property Owning Entity)

   1% RFG-CMP Commons on Apache LLC

RFG-CMP Commons on Apache LLC

   100% RFG Capital Management Partners, LP

THE VILLAGE ON UNIVERSITY

    

SHP-The Village on University LLC (Property Owning Entity)

   1% RFG-CMP The Village on University LLC

RFG-CMP The Village on University LLC

   100% RFG Capital Management Partners, LP

THE CALLAWAY HOUSE

    

SHP-The Callaway House L.P. (Property Owning Entity)

   1% RFG-CMP The Callaway House, LLC; 1% SHP-The Callaway House GP, LLC

 

I-9



--------------------------------------------------------------------------------

Entity

--------------------------------------------------------------------------------

  

RSVP Ownership

Interests in Entity

--------------------------------------------------------------------------------

SHP-The Callaway House GP, LLC

   1% SHP-The Callaway House Manager Corp.

SHP-The Callaway House Manager Corp.

   100% RFG Capital Management Partners, LP

RFG-CMP The Callaway House, LLC

   100% RFG Capital Management Partners, LP

CALLAWAY LAND

    

SHP-Callaway Land, L.P. (Property Owning Entity)

   1% RFG-CMP Callaway Land, LLC

RFG-CMP Callaway Land, LLC

   100% RFG Capital Management Partners, LP

 

I-10



--------------------------------------------------------------------------------

Schedule V

 

Consents

 

1. Consent of Bank of America with respect to The Callaway House

 

2. Consent of Temple University with respect to University Village at TU

 

3. Consent of Compass Bank with respect to Cullen Oaks

 

4. Consent of Wachovia Bank with respect to The Village at Alafaya Club



--------------------------------------------------------------------------------

EXHIBIT A

 

The Formation Transactions

 

Following are the principal steps in the Formation Transactions, the same of
which shall occur in the chronological order listed below:

 

One day prior to the Closing Date:

 

(a) Each of Arizona Campus Management (Commons on Apache), L.L.C.; Georgia
Campus Management (Riverwalk/Riverclub), LLC; American Campus Management
(Virginia), LLC; Arizona Campus Management (The Village on University), L.L.C.;
American Campus Management (Colorado), LLC; American Campus Management (San
Bernardino), LLC; American Campus Management (Fresno), LLC; and American Campus
Management (Florida), LLC shall assign its interest in and to the property
management agreement or agreements to which such entity is a party to ACC OP
Management LLC;

 

(b) American Campus Management (Temple), LP shall assign its interest in and to
the property management agreement to which such entity is a party to ACC OP
Management L.P.;

 

(c) American Campus Management (Texas), Ltd. shall assign its interest in and to
the property management agreement for The Callaway House to ACC Management OP
L.P.; and

 

(d) Mr. Scott Rechler shall transfer his 0.1% interest in RFG Capital Management
Partners, LP to RSVP Student Housing, LLC for total consideration of $1.00, so
that the sole limited partner of RFG Capital Management Partners, LP will be
RSVP Student Housing, LLC.

 

On the Closing Date

 

(a) American Campus - Titan, LLC will transfer its 100% interest in ACT -
Village at Boulder Creek, LLC to RAP-Titan Holdings LLC, and ACT - Village at
CSU, LLC shall deliver a quitclaim deed transferring title to that certain
approximately 2.2389 acre parcel of land, a description of which is attached
hereto as Exhibit H, to RAP-Titan Holdings LLC;

 

(b) RAPSH will transfer each of its 98% interest in SHP Riverside and 100%
interest in SHP-The Village at Riverside GP, LLC, to RAP-ACP, and RFG Capital
Management Partners, LP will transfer its 100% interests in RFG CMP The Village
at Riverside, LLC to RSVP Student Housing, LLC;



--------------------------------------------------------------------------------

(c) Each of RAP-ACP and RSVP Student Housing, LLC shall grant the Company an
option to purchase their respective indirect and/or direct interests in SHP
Riverside, SHP-The Village at Riverside GP, LLC and RFG CMP The Village at
Riverside, LLC pursuant to an Option Agreement substantially in the form
attached hereto as Exhibit I;

 

(d) RSVP Student Housing, LLC will grant the Company an option to purchase its
33.3% interests in each of ROPartners Management, LLC and ROP Holdings, LLC
pursuant to an Option Agreement substantially in the form attached hereto as
Exhibit J;

 

(e) RSVP SH Acquisition, LLC will transfer its 17.65% interest in American
Campus Communities, L.L.C. to RFG Capital Management Partners, LP, so that the
sole general partner of RFG Capital Management Partners, LP will be RFG Capital
Group, LLC;

 

(f) RSVP Student Housing, LLC will contribute its 100% interest in each of RFG
Capital Group, LLC and RSVP-ACT, LLC, its 0.1% interest in RFG Capital
Management Partners, LP, to RAP-ACP, LLC for a 33.9% interest therein, and
RAP-ACP, LLC will transfer such interests in RFG Capital Group, LLC, RSVP-ACT,
LLC and RFG Capital Management Partners, LP to RAPSH, all pursuant to the form
of Contribution and Assumption Agreement attached hereto as Exhibit K, so that
RAPSH will be the sole member of RFG Capital Group, LLC and RSVP-ACT, LLC and
the sole limited partner of RFG Capital Management Partners, LP;

 

(g) RAP-RSVP Titan 5 LLC will transfer its 5% interest in Titan Investments II,
LLC to RAPSH and RAP-RSVP Titan 5 LLC shall assign its rights with respect to
the representations, warranties and indemnities made by the Sellers and
Guarantor under the Titan/Sponsors Purchase Agreement to RAPSH;

 

(h) The Company will issue shares of its Common Stock pursuant to the terms of
the Registration Statement, will redeem at par value any outstanding Common
Stock of the Company then owned by RSVP, and will contribute the Redemption
Amount to the Operating Partnership;

 

(i) The Operating Partnership will contribute the Redemption Amount to RAPSH for
a 50% interest therein; and

 

(j) RAPSH will redeem for the Redemption Amount RAP-ACP, LLC’s interest in
RAPSH, so that the sole member of RAPSH will be the Operating Partnership.



--------------------------------------------------------------------------------

EXHIBIT D

 

Additional Items of Credit to Redemption Amount

 

  • The Redemption Amount shall be increased to the extent, if any, that any
portion of the indebtedness listed on Exhibit C hereto is past due as of the
Closing Date (including principal, late fees and interest related to such
past-due indebtedness)

 

  • The Redemption Amount shall be increased by SEVEN MILLION THREE HUNDRED
THREE THOUSAND AND 00/100 ($7,303,000.00)